

Exhibit 10.28
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT. CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
DATED 31 January 2012








MEDTECH PRODUCTS INC.
and
GLAXOSMITHKLINE CONSUMER HEALTHCARE L.P.






_______________________________________________________________
TRANSITIONAL MANUFACTURING AND SUPPLY AGREEMENT
(for the supply of certain products
by GlaxoSmithKline Consumer Healthcare L.P.
to Medtech Products Inc.)
_______________________________________________________________




510938435

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



 
TRANSITIONAL MANUFACTURING AND SUPPLY AGREEMENT


CONTENTS
 
 
 
Page
1
INTERPRETATION
1
2
APPOINTMENT OF MANUFACTURER
11
3
INTELLECTUAL PROPERTY AND RESTRICTIONS ON MANUFACTURE
12
4
MEETINGS
13
5
ORDERING AND FORECASTING
14
6
MANUFACTURING AND SUPPLY
15
7
SUPPLY [***] OF MATERIALS AND PRODUCTS
17
8
ARTWORK
18
9
MANUFACTURING CAPACITY
19
10
DELIVERY OF PRODUCTS
19
11
DEFECTIVE PRODUCTS
20
12
PRICE AND PRICE REVIEWS
22
13
INVOICING AND PAYMENT TERMS
23
14
THE PRODUCT LICENCE AND MANUFACTURING LICENCE
24
15
QUALITY ASSURANCE
25
16
DOCUMENTATION AND REPORTS
25
17
CUSTOMER COMPLAINTS AND RECALL PROCEDURES
26
18
INSPECTIONS AND AUDITS
28
19
REGULATORY COMPLIANCE AND CHANGE CONTROL
29
20
CONTINUOUS IMPROVEMENT
31
21
WARRANTY; INDEMNITY; LIMITATION OF LIABILITY
33
22
ETHICAL STANDARDS AND HUMAN RIGHTS
36
23
INSURANCE
37
24
TERM AND TERMINATION
37
25
CONSEQUENCES OF TERMINATION
39
26
TECHNOLOGY TRANSFER
45
27
FORCE MAJEURE
47
28
TAX
47
29
CONFIDENTIALITY
47
30
REMEDIES AND WAIVERS
48
31
NO PARTNERSHIP
49
32
ENTIRE AGREEMENT
49
33
ASSIGNMENT
49
 
 
Page


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



34
FURTHER ASSURANCE
50
35
NOTICES
50
36
COSTS AND EXPENSES
52
37
COUNTERPARTS
52
38
INVALIDITY
52
39
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999
52
40
CHOICE OF GOVERNING LAW
53
41
JURISDICTION
53
 
SCHEDULE 1 - PRODUCTS AND PRICES
54
 
SCHEDULE 2 – AGREED FORM QUALITY AGREEMENT
54
 
SCHEDULE 3 - KEY PERFORMANCE INDICATORS
56
 
SCHEDULE 4 - RECORDS RETENTION
57










[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



THIS AGREEMENT is made 31 January 2012
BETWEEN:
1.
MEDTECH PRODUCTS INC. whose registered address is at 90 North Broadway,
Irvington, New York, 10533 (registered in Delaware No. 2654109) (“Prestige”);

AND
2.
GLAXOSMITHKLINE CONSUMER HEALTHCARE L.P. whose registered office is at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware, 19808, United States of America (registered in Delaware with Company
No. 2308674) (“Supplier”) (together the “Parties”, and each a “Party”).

WHEREAS:
(A)
By an agreement dated 20 December 2011 between inter alia GlaxoSmithKline LLC
and Prestige Brands Holdings, Inc. (the “Sale Agreement”) GlaxoSmithKline LLC
has agreed to sell, or procure the sale of, and Prestige has agreed to purchase,
or procure the purchase of, and pay, or procure payment, for the Business (as
defined in the Sale Agreement) as a going concern, the Business Assets (as
defined in the Sale Agreement) and the Shares (as defined in the Sale
Agreement).

(B)
The Sale Agreement provides for various agreements to be entered into as from
Completion (as defined in the Sale Agreement), including the Transitional
Manufacturing and Supply Agreement (as defined in the Sale Agreement).

(C)
This Agreement is the above-mentioned Transitional Manufacturing and Supply
Agreement and sets out the terms and conditions on which Prestige has agreed to
appoint the Supplier to manufacture and supply (or procure the manufacture and
supply by its Affiliates of) certain products to Prestige and its Affiliates
from the Manufacturing Sites (as defined below) and on which the Supplier (or
its Affiliates) is willing to undertake such manufacture and supply.

WHEREBY IT IS AGREED as follows:
1.
INTERPRETATION

1.1
In this Agreement, unless expressly specified to the contrary, the following
terms shall have the following meanings.

“Affiliates”
means in relation to any person, a person that, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with the first mentioned person;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Agreed Form Quality Agreement”
means the form of quality agreement agreed by the Parties, Part A of which is
set out at Schedule 2, which will form the substantial basis for the Final Form
Quality Agreement and which shall be negotiated and entered into by the Parties
in respect of each Manufacturing Site pursuant to Clause 2.4;
“Agreement”
means this agreement together with all its schedules (the “Schedules”);
“[***]”
[***];
“Applicable Laws”
means all applicable statutes, laws, rules, orders, regulations and other
requirements of any Governmental Entity , including the requirements of GMP,
applicable to the Manufacture of the Products under this Agreement, not only in
the country of Manufacture but also in the country where the Products are to be
Commercialised;
“Approved Suppliers”
means the suppliers specified in the Quality Agreement, (as may be amended by
agreement between by the Parties from time to time in writing) as being approved
for the supply of certain Materials;
“Batch Record”
means a document that records details about the Manufacture of a batch of
Product, in the form prescribed by the Quality Agreement;
“Business Day”
means a day (other than a Saturday or a Sunday) on which banks are open for
business in New York;
“Certificate of Analysis”
means a document identified as such, signed and dated by a Qualified Person (or
person designated by the Qualified Person to sign such document in accordance
with GMP), that:
 
(a) sets out the analytical test results for each specified batch of Product;
and
 
(b) certifies that such Product(s) have been Manufactured in accordance with the
Specifications;
“Change Control Procedure”
means the procedure referred to in the Quality Agreement for changing the manner
in which the Supplier (or its Affiliates) Manufactures Products;
“Commercialise”
means to promote, market, distribute, and/or sell a product and
“Commercialisation” shall be construed accordingly;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Confidential Information”
means, in relation to each Party, any confidential or proprietary information of
that Party or its Affiliates, including but not limited to confidential
information relating to the business affairs, operations, strategy or finances
of that Party or its Affiliates including but not limited to trade secrets,
proprietary know-how, specifications or other information of a technical nature
or information relating to the products, processes, methodologies, formulae,
plans, intentions, projections, market opportunities, suppliers, customers,
marketing activities, sales, software, computer and telecommunications systems,
costs and prices, wage rates, records and personnel. The terms and conditions of
this Agreement shall also constitute Confidential Information;
“Copy Product”
means a product which is substantially a reproduction of the visual concept or
design of one of the Products and which passes itself off as such Product, or a
product which would otherwise infringe or involve use of Prestige’s Intellectual
Property;
“Defective”
means in relation to a Product, a Product that has not been Manufactured to
Specification, that has not been produced in accordance with GMP, that is not in
compliance with Product Licenses or is otherwise not in Good Condition (and
“Defect” shall be construed accordingly);
“Defective Designated Equipment”
has the meaning given to it in Clause 25.14;
“Delivery”
means a delivery made in accordance with the terms of this Agreement including,
without limitation, the Delivery Terms and each Firm Order (and “Deliver” and
“Delivered” shall be construed accordingly);
“Delivery Point”
has the meaning given to it in Clause 5.2;
“Delivery Terms”
has the meaning given to it in Clause 10.1;
“Designated Equipment”
means the stickpack line at the [***] Manufacturing Site currently used in the
Manufacture of [***] and all bespoke equipment necessary for the Manufacture of
the Products at the [***] Manufacturing Site, including [***] excluding,
pursuant to Clause 25.14, any Defective Designated Equipment (if any);
“Designated Equipment Intellectual Property”
has the meaning given to it in Clause 25.13;
“Disclosing Party”
means any Party, (or any of its Affiliates, any third party designees or any of
its, or their, agents, employees, contractors, sub-contractors, or advisors) who
disclose(s) Confidential Information to the other Party, (or any of its
Affiliates, any third party designees or any of its, or their, agents,
employees, contractors, sub-contractors or advisors) in connection with this
Agreement;
“Effective Date”
means the date of this Agreement;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“EHS Standards”
means the Supplier’s corporate EHS standards as defined in its policies and
standard operating procedures as applicable to the relevant Manufacturing Site;
“End Date”
means:
 
(i) in respect of Products supplied from [***], the date four (4) years after
the Effective Date; and
 
(ii) in respect of Products supplied from [***], the date three (3) years after
the Effective Date;
“Final Form Quality Agreement”
means the final form quality agreement entered into by the Parties in respect of
each Manufacturing Site pursuant to Clause 2.4;
“Firm Order”
has the meaning given to it in Clause 5.2;
“First Notification”
has the meaning given to it Clause 25.9;
“Force Majeure”
means an event or circumstance beyond a Party's reasonable control including,
without limitation, any strikes, lock-outs and other industrial disputes (other
than strikes lock-outs or other industrial disputes confined to or initiated by
the relevant Party's workforce), any act of God, governmental action, war,
national emergency, civil commotion, riot, insurrection, looting, arson,
invasion, act of a foreign enemy, civil war, rebellion, act of terrorism,
explosion, fire, flood, storm, epidemic, accident, destruction of or damage to
property, major infrastructure disruptions, unavailability of utilities,
restraints or delays affecting shipping or carriers, or inability or delay in
obtaining supplies or adequate or suitable materials;
“Forecast Schedule”
has the meaning given to it in Clause 5.1;
“Global Electronic Trading Platform”
means such electronic trading platform as is in use at the Effective Date at
each Manufacturing Site or such other electronic trading platform as the Parties
may agree to use through the Separation Planning Process;
“Good Condition”
means, in respect of any Products or Materials, that the Product or Material in
question is the right product (in accordance with the relevant purchase order),
made or Manufactured in accordance with the relevant registered process, has in
no way deteriorated or broken down, is not damaged or contaminated, is in the
right container (correctly labelled and properly sealed), accords with the
relevant Specifications and the requirements of Applicable Laws, and is suitable
for its intended purpose including meeting any agreed standard of performance;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Good Manufacturing Practice” or “GMP”
means current practices for the Manufacture of the relevant Product or Material
as required in relation to the relevant Product at the time of Manufacture by
Applicable Laws of any Governmental Entity in the country in which the relevant
Product or Material is Manufactured or to be Commercialised, including without
limitation where such Product is a Medicinal Product or such Material is for use
in a Medicinal Product and such Medicinal Product is to be Commercialised in the
United States, the principles detailed in the U.S. Current Good Manufacturing
Practices, 21 C.F.R. Parts 210 and 211.
 
For the purposes of this definition, “Medicinal Product” shall mean, in the case
of a Product to be Commercialised in the United States, a “Drug product” as
defined in U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 210
section 210.3, as interpreted in accordance with the Supplier’s Quality
Management System;
“Governmental Entity”
means any court, administrative body, local authority or other governmental or
quasi-governmental entity with competent jurisdiction, any supra-national,
national, federal, state, municipal, provincial or local governmental,
regulatory or administrative authority, agency, commission, court, tribunal,
arbitral body, self-regulated entity, private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority or other
governmental entity;
“Prestige Intellectual Property”
has the meaning given to it in Clause 3.3;
“Improvement”
means any new or improved process, technique, method, formula, invention or
know-how relating to the Manufacture of the Products, discovered, developed or
made by Prestige and/or the Supplier or their respective Affiliates and
“Improvements” shall be construed accordingly;
“Independent Laboratory”
means such independent laboratory as may be agreed between the Parties or,
failing agreement, within sixty (60) days following the end of any applicable
Test Period, appointed by the International Chamber of Commerce;
“Intellectual Property”
means, in respect of the Products or the processes for their Manufacture, any
and all rights in and/or to: (a) patents; (b) inventions, discoveries, utility
models and Improvements (whether or not capable of protection by patent or
registration); (c) copyright and related rights; (d) moral rights; (e) design
rights; (f) trade marks and service marks; (g) business or trade names, domain
names, rights in get-up, rights to goodwill or to sue for passing off or unfair
competition; (h) database rights; (i) Confidential Information, Know-how, trade
secrets; and (j) any other intellectual property rights, in each case whether
registered or unregistered and including all applications (or rights to apply)
for, and renewals or extensions of, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Know-how”
means all information which relates to the Manufacture and quality control of
the Products (including, without limitation, processes, formulae, formulation,
techniques, technical data, clinical data, analytical test methods and stability
data) as may be: (a) disclosed by Prestige, or its Affiliates, to the Supplier
(or its Affiliates); and/or (b) created or identified pursuant to this
Agreement;
“KPIs”
means the “Key Performance Indicators” measuring the Supplier’s (or its
Affiliates’) performance under this Agreement as set out in Schedule 3;
“Latent Defect”
means any Defect or failure of a Product which was not apparent or could not
reasonably have been identified by Prestige (or its Affiliates) from carrying
out the visual inspection required under Clause 11.1;
“Losses”
means all losses, claims, liabilities, costs, awards, fines, penalties, expenses
(including legal fees and other professional expenses) and damages of any nature
whatsoever and whether or not reasonably foreseeable or avoidable;
“Manufacture” or “Manufacturing”
means all stages of the manufacture of the Products, including, without
limitation, the planning, purchasing, receipt of Materials, manufacture,
processing, compounding, [***], filling, packaging, waste disposal, labelling,
leafleting, testing, quality control and assurance, sample retention, stability
testing, release, dispatch and supply;
“Manufacturing Know How”
has the meaning given to it in Clause 26;
“Manufacturing Licence”
means all licences necessary for, or required in connection with, the
Manufacture of the relevant Products at the relevant Manufacturing Site;
“Manufacturing Sites”
means, together, [***] or any alternative manufacturing site to which the
Manufacture of any Products has been moved pursuant to Clause 6.2 (and
“Manufacturing Site” shall be construed accordingly);
“Materials”
means the active ingredients, raw materials, intermediates, excipients,
processing aids, labelling materials, packaging materials and other components
required to Manufacture the Products;
“[***]”
[***];
“[***]”
[***];
“[***]”
[***];
“New Product SKU”
has the meaning given to it in Clause 2.3
“Option Period”
Has the meaning given to it in Clause 25.8


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Price”
means the price for the Products, where applicable with reference to the
relevant year of this Agreement, as specified in Schedule 1, and as amended from
time to time in accordance with Clause 12;
“Proceedings”
means any proceeding, suit or action (whether contractual or non-contractual)
arising out of or in connection with this Agreement or the negotiation,
existence, validity or enforceability of this Agreement;
“Product Licence”
means each and every product licence, marketing authorisation or any other
authorisation(s) (as the case may be), as well as any applications therefore,
required by Applicable Laws for the Commercialisation of the Products;
“Products”
means the product or products set forth on Schedule 1 and, if applicable, each
New Product SKU added to this Agreement pursuant to Clause 2.3 (and “Product”
shall mean each such Product by SKU);
“Purchase Date”
means such date on which the Supplier shall sell and Prestige shall buy the
Designated Equipment pursuant to the exercise of either the Right to Buy or the
[***], and by reference to which the price of the Designated Equipment shall be
calculated;
“Qualified Person”
means the person named in the Quality Agreement (or such replacement person as
may be notified by the Supplier (or its Affiliates) to Prestige in writing from
time to time) who is nominated by the Supplier (or its Affiliates) and is
suitably qualified to enable the Supplier (or its Affiliates) to perform and
discharge its quality management obligations required by Good Manufacturing
Practice or such other Applicable Laws;
“Quality Agreement”
means, pending execution of the Final Form Quality Agreement, the Agreed Form
Quality Agreement, and thereafter, the Final Form Quality Agreement (as the case
may be), both of which shall be an integral part of this Agreement;
“Quarterly Business Review”
has the meaning given to it in Clause 4;
“Receiving Party”
means any Party (or any of its Affiliates, any third party designees or any of
its, or their, agents, employees, contractors, sub-contractors, or advisors) who
receive(s) Confidential Information from the other Party (or any of its
Affiliates, any third party designees or any of its, or their, agents,
employees, contractors, sub-contractors or advisors) in connection with this
Agreement;
“Regulator”
means any Government Entity which regulates any aspect of the Manufacture and/or
Commercialisation of the Products;
“Right to Buy”
means Prestige’s option to buy the Designated Equipment pursuant to Clause 25.7;
“Right to Buy Notification”
has the meaning given to it in Clause 25.8;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“[***]”
[***];
“Sales Tax”
means any sales, goods, services, turnover, value-added, or similar Tax,
including (for the avoidance of doubt and without limitation):
(a)    US Sales Tax; and
(b)    any goods and services Tax or harmonized sales Tax imposed under the
provisions of the Excise Tax Act (Canada), any sales Tax imposed under An Act
Respecting the Quebec Sales Tax and any other similar Tax imposed under the laws
of any province or territory of Canada;
“Second Notification”
has the meaning given to it in Clause 25.9;
“Separation Planning Process”
means the transition and separation planning process to be undertaken by the
Parties pursuant to the Transitional Services Agreement in order to agree a
Separation Plan (as defined under the Transitional Services Agreement);
“[***] Notification”
has the meaning given to it in Clause 25.8;
“SKU”
means a stock-keeping unit;
“Specification(s)”
means, with respect to each Product, the specifications registered in the
relevant Product Licence and as amended from time to time in accordance with
this Agreement and the Quality Agreement (and “Specification” shall be construed
accordingly);
“Suppliers Quality Management System”
means the GlaxoSmithKline group’s system of quality management controls designed
to ensure regulatory compliance and to assure product safety, quality and
efficacy in the Supplier’s operations with regard to the manufacture and supply
of any products;
“Tax”
means all taxes, levies, duties, imposts, charges and withholdings of any nature
whatsoever, whether of the United States or elsewhere, together with all
penalties, charges and interest relating to any of them or to any failure to
file any return required for the purposes of any of them;
“Term”
has the meaning given to it in Clause 24.1;
“Third Party”
has the meaning given to it in Clause 39.1;
“Test Period”
has the meaning given to it in Clause 11.2;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



“Trade Marks”
means such trade marks as Prestige may from time to time request the Supplier
(or its Affiliates) to affix to the Products during Manufacture (and “Trade
Mark” shall mean any one of them);
“Transitional Services Agreement”
means the transitional services agreement between, inter alia, GlaxoSmithKline
L.L.C. and Prestige dated the same date as the Sale Agreement; and
“Working Hours”
means 9 a.m. to 5 p.m. on a Business Day or, in the context of Clause 25.9(C)
and Clause 25.11(C) only, 9 a.m. to 5 p.m. on a Business Day but local time at
the Manufacturing Site where the Designated Equipment is located.

 

1.2
In this Agreement, unless otherwise specified:

(A)
references to Clauses, sub-Clauses, paragraphs, sub-paragraphs, and Schedules
and are to Clauses, sub-clauses, paragraphs, sub-paragraphs of, and schedules
to, this Agreement;

(B)
a reference to any statute or statutory provision (whether of the United Kingdom
or elsewhere) includes:

(i)
any subordinate legislation (as defined by section 21(1) Interpretation Act
1978) made under it;

(ii)
any amendment or modification of that statute or statutory provision; and

(iii)
any statute or statutory provision which it has superseded or re-enacted (with
or without modification), and any statute or statutory provision superseding it
or re-enacting it (with or without modification), on, before or after the date
of this Agreement;

(C)
references to a “company” shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;

(D)
references to a “person” shall be construed so as to include any individual,
firm, company, government, inter-governmental organisation, state or agency of a
state, local or municipal authority or government body or any joint venture,
association or partnership (whether or not having separate legal personality);

(E)
any question as to whether a person “controls” another (including for the
purposes of the definition of “Affiliate”) shall be determined in accordance
with the provisions of section 1124 Corporation Tax Act 2010 (and “controlled”
shall be construed accordingly);

(F)
use of any genders includes the other genders;

(G)
references to the singular shall include the plural and vice-versa;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(H)
references to writing shall include any modes of reproducing words in a legible
and non-transitory form, and accordingly shall exclude e-mail and other
transitory modes;

(I)
any reference to a “day” (including within the phrase “Business Day”) shall mean
a period of 24 hours running from midnight to midnight;

(J)
references to times of day are to New York time;

(K)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, or supplemented at any time; and

(L)
references to “costs” and/or “expenses” incurred by a person shall not include
any amount in respect of such costs or expenses for which either that person or
any member of its group for the purposes of any Sales Tax is entitled to credit
as input tax.

1.3
All headings and titles are inserted for convenience only. They are to be
ignored in the interpretation of this Agreement.

1.4
The Schedules to this Agreement form a part of this Agreement and shall have the
same force and effect as if expressly set out in the body of this Agreement, and
any reference to this Agreement shall include the Schedules. Where a provision
of a Schedule to this Agreement conflicts with a provision of this Agreement
(excluding the relevant Schedule) the relevant provision of this Agreement
(excluding the relevant Schedule) shall prevail.

2.
APPOINTMENT OF MANUFACTURER

2.1
With effect from the Effective Date and for the duration of the Term:

(A)
the Supplier shall (and shall procure that its Affiliates will) Manufacture the
Products for Prestige and/or its Affiliates as ordered hereunder; and

(B)
Prestige shall purchase the same from the Supplier,

subject to and in accordance with the terms and conditions of this Agreement
(including for the avoidance of doubt, the Quality Agreement) and Applicable
Laws.
2.2
The Supplier’s and its Affiliates’ appointment under this Agreement is on [***],
Prestige agrees that it will purchase from the Supplier (or its Affiliates)
[***] of such Product for such market(s) [***] from such Manufacturing Site,
subject always to:

(A)
[***];

(B)
such Manufacturing Site in all other respects being able to Manufacture [***];
and

(C)
the Agreement not having been terminated in accordance with its terms in with
respect to the Product.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



For the avoidance of doubt the Parties agree and acknowledge that
notwithstanding the foregoing: (i) Prestige is not obligated to buy or procure
that its Affiliates will buy any minimum or specific amount of any or all of the
Products under this Agreement; and (ii) Prestige shall be obligated to purchase
or procure the purchase by its Affiliates of only those quantities for which it
has submitted a Firm Order.
2.3
In the event that Prestige (or its Affiliates) chooses to introduce any new SKU
to replace an existing Product under the same Trade Mark (“New Product SKU”),
Prestige shall (or shall procure that its Affiliates will, as the case may be)
provide to the Supplier (or its Affiliates) the opportunity to quote to supply
such New Product SKU. The Supplier agrees to consider in good faith and use
commercially reasonable endeavours to accommodate any requests from Prestige to
add such New Product SKUs to the scope of this Agreement and that the basis used
for establishing the Price for such New Product SKUs shall be consistent with
that used to establish the Price for the existing Products unless the Supplier
can offer a lower price. Any agreement to add any New Product SKUs to this
Agreement shall be required to be confirmed in writing.

2.4
The Parties will negotiate in good faith and use all commercially reasonable
endeavours to agree and enter into the Final Form Quality Agreement within 10
Business Days of this Agreement.

2.5
The Parties hereby agree and acknowledge that pending execution of the Final
Form Quality Agreement, the Parties will operate in accordance with the
provisions of the Agreed Form Quality Agreement and reference to Quality
Agreement in this Agreement shall be construed accordingly during that period of
time.

3.
INTELLECTUAL PROPERTY AND RESTRICTIONS ON MANUFACTURE

3.1
The Supplier acknowledges that the Prestige Intellectual Property is owned by or
licensed to Prestige (or its Affiliates), and undertakes that it shall not use
any such Prestige Intellectual Property for any purpose other than the
Manufacture of Products for Prestige (or its Affiliates) under this Agreement
and in accordance with the licence set out in Clause 3.3. For the avoidance of
doubt nothing herein shall prevent the Supplier (or its Affiliates) from using
Intellectual Property that is:

(A)
owned by the Supplier (or its Affiliates) but licensed to Prestige (or its
Affiliates) pursuant to the Sale Agreement; and/or

(B)
licensed to the Supplier (or its Affiliates) by Prestige (or its Affiliates);

subject in each case to the terms of any such licence.
3.2
Without prejudice to Clause 3.1, the Supplier shall not (and shall be obliged to
procure that its Affiliates will not) at any time during the Term develop or
manufacture, either itself or on behalf of any third party, any Copy Products.
The Supplier acknowledges that manufacture of Copy Products may infringe
Prestige’s (or its Affiliates) Know-how or Intellectual Property and/or unfairly
exploit Prestige’s (or its Affiliates) goodwill in the Products.

3.3
Prestige hereby grants, and shall procure that its Affiliates will grant, to the
Supplier and its Affiliates a non-exclusive and royalty free licence for the
Term to use any and all Intellectual Property owned by or licensed to Prestige
(or its Affiliates) solely to the extent necessary to be licensed to the
Supplier and its Affiliates for the Manufacture of Products (collectively the
“Prestige Intellectual Property”) for the sole purpose of Manufacturing the
Products for Prestige (or its Affiliates) in accordance with the terms of this
Agreement. For


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



the avoidance of doubt, this licence shall include the use by the Supplier and
its Affiliates of Prestige (or its Affiliates) name and Trade Marks on the
Products and packaging materials for the Products, as directed by Prestige (or
its Affiliates) and in accordance with Clause 8.2, subject to Applicable Laws.
3.4
Except as provided under Clause 3.3, and except for the rights to Improvements
granted in accordance with Clause 20 below, nothing in this Agreement shall be
construed as a transfer of or grant of rights to the Supplier (or its
Affiliates) in or to any Prestige Intellectual Property, any other Intellectual
Property owned, licensed or controlled by Prestige (or its Affiliates), any
products (including but not limited to the Products), Product Licences, or other
assets of Prestige (or its Affiliates).

3.5
Any and all goodwill generated by use of the Prestige Intellectual Property by
the Supplier (or its Affiliates) during the Term shall enure to the benefit of
Prestige or its relevant Affiliate(s) (as applicable). The Supplier shall (and
shall procure that its Affiliates will) execute such documents and do such
things as Prestige (or its Affiliates) may reasonably require in order for
Prestige (or its Affiliates) (as applicable) to obtain the full benefit and
ownership of such goodwill.

4.
MEETINGS

Unless otherwise mutually agreed, the respective Parties’ nominated
representatives shall meet in person no less than quarterly, and monthly via
teleconference, to discuss the Forecast Schedules delivered and Firm Orders
placed by Prestige (or its Affiliates) pursuant to this Agreement, the KPIs and
other matters relevant to the supply of Products hereunder (each such quarterly
meeting hereinafter referred to as the “Quarterly Business Review”). At least
two (2) Business Days prior to each Quarterly Business Review and as agreed upon
with respect to each monthly teleconference, Prestige and the Supplier shall (or
procure that its nominated Affiliate will) deliver, each to the other, a report
in a form to be mutually agreed by the Parties. The Parties shall also during
each Quarterly Business Review, (i) discuss without relieving any Party of or
amending any obligations under this Agreement, strategies for improving the
processes related to the Manufacture of the Products, (ii) report other
developments which may have an effect on the Parties’ obligations under this
Agreement and (iii) designate additional persons for communications relating to
the performance of this Agreement. Prestige shall endeavour, in good faith but
at its own discretion, to provide to the Supplier (or its nominated Affiliate)
at the Quarterly Business Reviews and monthly teleconferences any other readily
available, appropriate data relating to the Products or Prestige’s (or its
Affiliates’) prospective (but non-binding) demands and trends for the Products.
5.
ORDERING AND FORECASTING

5.1
For any period following the Effective Date during which the demand management
process under the Transitional Services Agreement continues to be in force,
Prestige shall order its requirements for Products solely by way of such demand
management process, and thereafter, on or before the first day of each month
during the Term, Prestige shall (and shall procure that its relevant Affiliates
will) provide the Supplier (or its nominated Affiliates) with, or with access
to, a rolling forecast schedule of monthly demand for the Products for at least
the following [***] (or where there remains less than [***] until the End Date,
for the period of the unexpired Term) (a “Forecast Schedule”).

5.2
The Forecast Schedule shall specify such volumes of Products that Prestige
and/or its Affiliates require as purchaser orders and Prestige shall (and/or
shall procure that its Affiliates will) place corresponding purchase orders
(each such purchase order being a “Firm Order”). Firm Orders shall set out the
quantity of Product required, the date for Delivery and location for Delivery
(the “Delivery Point”). All Firm Orders shall be delivered


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



to the Supplier (or its nominated Affiliates) via the Global Electronic Trading
Platform. The Supplier shall (and shall procure that its nominated Affiliates
will) work with Prestige (or its nominated Affiliates) to ensure that Prestige
and its Affiliates are able to submit purchase orders via such Global Electronic
Trading Platform within thirty (30) days following the date of this Agreement.
5.3
The Supplier shall (and shall procure that its nominated Affiliate will) keep
Prestige informed of the standard lead time for the Manufacture of each Product,
which shall not exceed the respective standard lead times applicable for that
Product from the Manufacturing Site prior to the Effective Date) and the date
for Delivery specified in a Firm Order for a Product shall not be sooner than
the end of the period of the applicable lead time.

5.4
The Supplier shall (and shall procure that its nominated Affiliate will) respond
via the Global Electronic Trading Platform (as applicable pursuant to Clause
5.2) to each Firm Order received from Prestige (or its Affiliates) within forty
eight (48) hours of such receipt. The response shall include confirmation of the
quantity of Product, date for Delivery and Delivery Point as set out in the
relevant Firm Order.

5.5
Upon receipt by Prestige (or its relevant Affiliates) of the Supplier’s
confirmation pursuant to Clause 5.4, each Firm Order shall be regarded by the
Parties as a binding, irrevocable commitment by (i) Prestige to purchase from
the Supplier, and (ii) for the Supplier (or its Affiliates) to Manufacture and
supply to Prestige (or its relevant Affiliate), the relevant quantity of Product
according to the requirements set out in such Firm Order and in accordance with
the terms of this Agreement.

5.6
The Supplier shall (and shall procure that its nominated Affiliates will) use
all reasonable endeavours to satisfy, at no additional cost to Prestige (or its
Affiliates) (other than the cost of any additional Products), any changes in
quantity, Delivery Point, phasing of Deliveries or dates requested by Prestige
(or its Affiliates) in respect of Firm Orders.

5.7
It is understood that the volumes of Products set out in the Forecast Schedule
which are not specified as Firm Orders shall constitute an estimate of the
future requirements of Prestige and its Affiliates for Products and do not
comprise any binding commitment by Prestige or its Affiliates to purchase such
Product or any minimum purchase requirement.

6.
MANUFACTURING AND SUPPLY

6.1
The Supplier shall (and shall procure that its Affiliates will):

(A)
Manufacture the Products using Materials sourced according to Clause 7;

(B)
Manufacture the Products at the applicable Manufacturing Site for each Product
as identified in Schedule 1;

(C)
Manufacture the Products in accordance with the Quality Agreement, the
Specifications, the Manufacturing Licences, the Product Licences, the EHS
Standards, GMP and Applicable Laws; and

(D)
ensure that all Products supplied under this Agreement comply with the
Specifications and are in Good Condition.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



6.2
Without prejudice to Clause 19.3 and the Change Control Procedure, the Supplier
shall not (and shall procure that its Affiliates do not) :

(A)
change the Manufacturing Site for any Product;

(B)
change the site of Manufacture of any of the Materials supplied by Approved
Suppliers;

(C)
change the Specifications;

(D)
change the Materials or the process used in the Manufacture of the Products; or

(E)
make any other change which may reasonably be expected to affect or infringe the
Product Licence or have any other regulatory impact in relation to the Products,
affect the quality or physical characteristics of the Product or adversely
affect the security of supply of a Product,

without either (a) providing reasonable prior written notice to Prestige to the
extent the relevant change constitutes moving the Manufacture of any Products to
a different Manufacturing Site owned or operated by the Supplier (or its
Affiliates) or (b) in relation to any other changes, first obtaining written
consent from Prestige (such consent not to be unreasonably withheld). Should
Prestige be so notified or otherwise consent to any such change the Parties
shall agree a detailed plan (with appropriate change control processes) setting
out the responsibilities of and activities to be undertaken by each of the
Parties, the milestones and timelines to ensure that the implementation of such
change shall not adversely impact Prestige. Where such change is requested by
the Supplier and/ or is required by Applicable Laws relating to a change in GMP
or otherwise requires changes to the Manufacturing Site or Manufacturing process
(other than as a direct result of changes to the Product or the Specifications),
the cost of any such changes, including all reasonable and incremental costs
incurred by Prestige as a result of such changes, shall be borne by the Supplier
(or its Affiliates) unless otherwise agreed by the Parties in writing or
provided for in this Agreement. Where such change is required by Applicable Laws
specifically with respect to a Product (such as a change to the labelling of a
Product or a change to its Specifications), the cost of the change shall be
borne by Prestige. The Parties shall endeavour to mitigate all such costs.
6.3
The Supplier shall use all reasonable endeavours to fulfil its obligations under
this Agreement in accordance with the KPIs. Without prejudice to Prestige’s
other rights and remedies under this Agreement, in the event the Supplier (or
its Affiliates) fails to meet any of the KPIs over the applicable measurement
period, the Supplier shall (and shall procure that its Affiliates will) prepare
and submit to Prestige for approval as soon as reasonably practicable following
(and in any case within twenty (20) Business Days of) the failure to meet the
KPI being identified a corrective action plan designed to address promptly the
failure and prevent its reoccurrence. The Parties shall meet to discuss such
corrective action plan and, subject to Prestige’s prior approval, the Supplier
shall (and shall procure that its Affiliates will) implement such plan at no
additional cost for Prestige. Failure to achieve KPIs on more than two occasions
will result in escalation to senior management of both Parties and Prestige (and
its Affiliates) will cease to be bound by any of its obligations under Clause
2.2 to purchase its requirements of any Product, until such time as any
corrective action plan agreed between the Parties has been implemented (such
corrective action plan to take into account any reasonable notice periods
required by Prestige in respect of any alternative suppliers engaged during the
time period when its obligations under Clause 2.2 have been suspended pursuant
to this Clause 6.3).

6.4
The Supplier shall (and shall procure that its Affiliates will) at its own
expense:


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(A)
provide and maintain premises of sufficient size and quality and all labour,
plant, machinery, equipment and services necessary to enable the Supplier (or
its Affiliates) to fulfil all its obligations under this Agreement including, in
particular, the Manufacture of the Products; and

(B)
maintain all premises, plant, machinery and equipment used for or in connection
with the performance of its obligations under this Agreement in good working
condition and in compliance with GMP, Applicable Laws and any other relevant
regulatory or manufacturer’s requirements.

6.5
The Supplier shall not (and shall procure that its Affiliates will not) use any
obsolete equipment, packaging, leaflets, stamps, moulds or out-of-specification
Materials and/or components in Manufacturing the Products for Prestige (or its
Affiliates). Such items must be disposed of by the Supplier (or its Affiliates)
securely, safely and in accordance with Applicable Laws.

6.6
The Supplier shall (and shall procure that its Affiliates will) take all
appropriate preventative and security measures, and comply with any reasonable
instruction given by Prestige from time to time in relation to such measures, to
help prevent counterfeiting of the Products and to ensure that theft of the
Products does not occur.

6.7
The Supplier shall not (and shall procure that its Affiliates will not) carry
out, at any time during the Term, any other activities at a Manufacturing Site
that may prejudice the quality, safety or efficacy of the Products.

6.8
The Supplier shall (and shall procure that its Affiliates will) maintain and
update as necessary during the Term a disaster recovery and business continuity
plan in respect of the Manufacture of Products at the Manufacturing Sites that
meets Prestige’s requirements with regard to third party contract manufacturers.
The Supplier (or its Affiliates) shall review such plan at least annually and
shall send such disaster recovery and business continuity plan to Prestige on
request.

6.9
Without prejudice to its other obligations under this Agreement, the Supplier
shall (and shall procure that its Affiliates will) comply with the EHS Standards
in all matters relating to the performance of this Agreement.

7.
SUPPLY [***] OF MATERIALS AND PRODUCTS

7.1
[***] shall (and shall procure that its Affiliates will) be responsible for
planning, scheduling, ordering and receiving deliveries of and paying for the
relevant quantities of Materials (including from Approved Suppliers) necessary
for the Manufacture of Products and for maintaining sufficient stocks of
Materials to ensure, at a minimum, that Firm Orders and [***] under Clause 9.1
can be met. All purchases of Materials by [***] (or its Affiliates) shall be for
itself on its own behalf and not as an agent for [***] (or its Affiliates).

7.2
[***] shall (and shall procure that its Affiliates will):

(A)
be responsible for all appropriate testing, analysis, release and approval of
each delivery of Materials, including, without limitation, all testing required
in accordance with the Quality Agreement, prior to [***]; and

(B)
only [***] which are sourced from Approved Suppliers (where applicable) and
comply with the requirements of the Quality Agreement, the Specifications, the
Product Licence and GMP and which


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



are in Good Condition.
7.3
[***] shall (and shall procure that its Affiliates will) at all times and
without additional cost to [***] or its Affiliates [***] in premises that are
secure, clean, compliant with GMP, Applicable Laws, the Product Licences, any
applicable Manufacturing Licence, the Specifications or other [***]
instructions. [***] shall (and shall procure that its Affiliates will) operate
[***]. Any requirements of [***] (as provided for in the Quality Agreement or
otherwise agreed by [***] (or its Affiliates) and [***]) or under Applicable
Laws relating to the use and/or security of controlled drugs shall be complied
with by [***] (and its Affiliates) at no additional cost to [***].

7.4
[***] shall (and shall procure that its Affiliates will) prepare or cause to be
prepared by [***], as the case may be, [***] required by GMPs, Applicable Laws
(each a “[***]”). Such [***] shall be provided without additional cost to [***]
and shall include, without limitation, all required [***].

7.5
[***] shall (and shall procure that its Affiliates will) [***] (or its
Affiliates) in such containers and packaging and with such container closure
systems and labelling as set forth in the Specifications. Notwithstanding the
foregoing, all such containers, packaging, container closure systems and
labelling shall be, at all times, in compliance with Applicable Laws.

8.
ARTWORK

8.1
Other than with respect to any rights that Prestige may have been granted by or
agreed with the Supplier (or its relevant Affiliate) under or pursuant to the
Sale Agreement and/or the Transitional Services Agreement, for the purposes of
utilising any artwork owned by the Supplier for a transitional period, Prestige
shall provide to the Supplier (or its nominated Affiliates) the artwork to be
used in relation to the packaging of the Products. The Supplier shall (or shall
procure that its Affiliates will) source (at their cost) the printed packaging
materials for the Products incorporating such artwork.

8.2
Except as required by any Applicable Laws, the Supplier shall not (and shall
procure that its Affiliates will not) affix to any Products any trade marks,
business names, labels or signs other than as may previously have been approved
in writing by Prestige (or its Affiliates). The Supplier shall not (and shall
procure that its Affiliates will not) make any change to the layout, content or
appearance of any labelling of any Products without the prior written consent of
Prestige (or its Affiliates). Agreed changes shall be implemented in accordance
with the Change Control Procedure.

8.3
The cost of any change to artwork requested by Prestige (or its Affiliates) will
be paid by Prestige. To the extent any change to artwork requested by Prestige
(or its Affiliates) results in the need to write off any Product or packaging
materials, Prestige shall pay only the Price of such Product and the Supplier’s
actual purchase cost of such packaging materials and in each case only to the
extent such Products were Manufactured and such packaging materials were
purchased reasonably in order to meet Firm Orders. The Supplier shall (and shall
procure that its Affiliates will), at Prestige’s (or its Affiliates’) request,
either destroy (in accordance with all Applicable Laws) or make available to
Prestige (or its Affiliate) any such written-off Product or packaging materials.
Prestige shall pay the reasonable and properly incurred costs of such
destruction, subject to such costs being agreed in writing in advance by
Prestige.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------





9.
MANUFACTURING CAPACITY

9.1
The Supplier undertakes to use all commercially reasonable endeavours to ensure
that there is at all times sufficient Manufacturing capacity at the
Manufacturing Site for it or its Affiliates to:

(A)
satisfy the Product requirements set out in each Forecast Schedule; and

(B)
Manufacture a sufficient amount of Product to satisfy at least [***] percent
([***]%) of the volume required to meet Firm Orders at any time.

9.2
In the event of a breakdown or fault in Manufacture of the Products the Supplier
shall notify Prestige immediately if it anticipates (acting reasonably) that
such breakdown/fault cannot be remedied within [***] and will advise Prestige
within [***] after such notification of the remedial action to be taken by the
Supplier (or its Affiliates).

10.
DELIVERY OF PRODUCTS

10.1
The Supplier shall (and shall procure that its Affiliates will) Deliver the
Products [***] (Incoterms 2010), in the quantities and on the dates and to the
Delivery Point specified in the relevant Firm Order (“Delivery Terms”). Without
prejudice to Prestige’s other rights and remedies under this Agreement, if any
Product is delivered to somewhere other than the relevant Delivery Point, the
Supplier will be responsible for (a) Delivering (or procuring the Delivery of)
it to the correct Delivery Point and/or (b) for any additional expense incurred
in Delivering it to the correct Delivery Point.

10.2
For each Delivery of Products, the Supplier shall (and shall procure that its
Affiliates will) provide Prestige (or its relevant Affiliates) with the
corresponding Certificate of Analysis, Batch Record and any other specified
Delivery documentation as required.

10.3
Unless otherwise agreed in writing between the Parties, all Products supplied
under this Agreement shall be Delivered with no less than [***] per cent.
([***]%) of the full shelf life for such Product remaining.

10.4
If the Supplier (or its relevant Affiliate) is unable, or anticipates (acting
reasonably) that it will be unable, for any reason (including, without
limitation, as a result of negligence, fault or omission or an event of Force
Majeure) to Deliver in whole or in part the quantities of Product required under
any Firm Order, the Supplier shall (or shall procure that its Affiliates will),
as soon as it becomes aware of that fact, give written notice to Prestige
setting out the reasons for such shortfall or failure. Without prejudice to
Prestige’s other rights and remedies under this Agreement, Prestige shall have
the right in its sole discretion to cancel such order without cost to Prestige.
Should Prestige not cancel the order the Parties shall endeavour to agree an
alternative Delivery schedule for the shortfall or failed Delivery.

10.5
Title to and risk in the Products shall pass to Prestige or its relevant
Affiliate on Delivery.

10.6
Neither payment by Prestige or its Affiliates for the Products, nor passing of
risk in the Products to Prestige or its Affiliates, shall be deemed to
constitute acceptance of such Products by Prestige or its Affiliates. Acceptance
of Products is subject always to Clause 11.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



11.
DEFECTIVE PRODUCTS

11.1
Upon receipt of each Delivery of Product from the Supplier (or its Affiliate),
Prestige shall (or shall procure that its relevant Affiliate, agent or
representative will) carry out a visual inspection so far as is reasonable to
ascertain that the Delivery (including the Products Delivered) appears to be in
satisfactory condition and complies with the terms of the relevant Firm Order.
Prestige shall (or shall procure that its relevant Affiliate, agent or
representative will) report any adverse findings to the Supplier (or its
relevant Affiliate). For the avoidance of doubt, Prestige shall not be required
to unpack (or procure the unpacking of) any Products Delivered or carry out (or
procure carrying out of) any laboratory analysis of the Products Delivered
unless otherwise expressly stated in the Quality Agreement.

11.2
Without prejudice to any other remedy under this Agreement, for a period of
[***] after each Delivery (“Test Period”), Prestige (and its relevant
Affiliates, agents and representatives) shall have the right to reject the
Delivery (or any part of such Delivery) if, Prestige having carried out its
obligations under Clause 11.1, becomes aware that any Product contained in such
Delivery has not been Manufactured and/or does not otherwise accord with the
requirements of this Agreement and in which case the provisions of Clause 11.4
below shall apply.

11.3
Deliveries shall be deemed accepted by Prestige (and its relevant Affiliate) if
it fails to carry out its obligations pursuant to Clause 11.1 or if no
notification is made to the Supplier (or its relevant Affiliate) within the Test
Period, provided that the Supplier (or its relevant Affiliate) shall remain
liable to Prestige and its Affiliates under the terms of this Agreement for any
Latent Defect.

11.4
In the event of a Product rejection pursuant to Clause 11.2 above:

(A)
no later than the end of the Test Period referred to in Clause 11.2 above,
Prestige shall (or shall procure that its Affiliates will) notify the Supplier
(or its relevant Affiliate) in writing, giving reasons for the rejection;

(B)
any outstanding payment obligation in relation to such Product shall be
suspended pending resolution of the dispute;

(C)
the Parties shall promptly endeavour to agree (each Party acting reasonably and
in good faith) whether or not the Product and/or Delivery in question is
Defective according to the terms of this Agreement;

(D)
the Supplier and its relevant Affiliates shall be entitled at all reasonable
times and on written notice to Prestige (or its relevant Affiliate) to inspect
and/or analyse the Product and/or the Delivery in question; and

(E)
at Prestige’s (or its relevant Affiliate’s) request, the Supplier shall (or
shall procure that its Affiliates will) Deliver a replacement consignment of the
Product to Prestige (or its relevant Affiliate) as soon as practicable after
notification of the rejection, using all reasonable endeavours to ensure
continuity of supply, and, subject to the provisions of Clauses 11.1 and 11.2,
Prestige shall pay the Supplier for such Delivery in accordance with the payment
provisions set out in this Agreement.

11.5
Notwithstanding the provisions of Clauses 11.1 to 11.4 and without prejudice to
any other remedy under this Agreement, Prestige (or its relevant Affiliate)
shall be entitled to return any Product to the Supplier (or its relevant
Affiliate) at any time after receiving it and before the Product’s expiry date
if any Latent Defect becomes


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



evident. If Prestige (or its relevant Affiliate) intends to return any Product
pursuant to this Clause 11.5:
(A)
Prestige shall (or shall procure that its relevant Affiliates will) notify the
Supplier (or its relevant Affiliate) in writing, giving reasons for the return;

(B)
any payment obligations still outstanding in relation to such Product shall be
suspended pending resolution of the dispute;

(C)
the Parties shall promptly endeavour to agree (each Party acting reasonably and
in good faith) whether or not the Product in question is subject to a Latent
Defect;

(D)
the Supplier and its Affiliates shall be entitled at all reasonable times and on
written notice to Prestige (or its relevant Affiliate) to inspect and/or analyse
the Product in question;

(E)
at Prestige’s (or its relevant Affiliate’s) request, the Supplier shall (or
shall procure that its Affiliates will) Deliver a replacement consignment of the
Product to Prestige (or its relevant Affiliate) as soon as practicable after
notification of the return, using all reasonable endeavours to ensure continuity
of supply, and, subject to the provisions of Clauses 11.1 and 11.2, Prestige
shall pay the Supplier for such Delivery in accordance with the payment
provisions set out in this Agreement; and

(F)
where Prestige (or its relevant Affiliate) reasonably suspects that Products
subsequently Delivered are likely to have the same (or substantially the same)
Latent Defect as the notified Products, Prestige (or its relevant Affiliate) may
return such Products even where any such Latent Defect has not yet become
evident and, without prejudice to any other remedy under this Agreement, the
provisions of Clauses 11.5 (A) to 11.5 (E) shall apply to any such returned
Products.

11.6
Without prejudice to Clause 11.5, the Parties shall use all reasonable
endeavours to resolve any dispute that may arise pursuant to this Clause 11.
However, if within [***] after the Supplier is notified of any Delivery of
allegedly Defective Products, the Parties fail to agree whether any Products
supplied by the Supplier (or its Affiliates) to Prestige (or its Affiliates) are
Defective or may be rejected or returned for any reason, then:

(A)
in the case of a rejection or return for quality reasons, the question of
whether a product is Defective shall be determined by an Independent Laboratory
and the decision of the Independent Laboratory shall be final and binding on the
Parties. The Independent Laboratory shall act as an expert and not as an
arbitrator and (unless the Independent Laboratory otherwise determines) its fees
shall be borne by the Party against whom the Independent Laboratory’s decision
is given; and

(B)
in the case of a rejection or return for any other reasons, in the event the
parties are unable to resolve the matter by mutual agreement the matter shall be
subject to resolution in accordance with Clause 41.

11.7
If the Parties agree, or the Independent Laboratory finds, that any Delivery or
Products may be rejected and/or returned in accordance with Clauses 11.2 or 11.5
then, without prejudice to any other rights or remedies under this Agreement:

(A)
the Supplier shall reimburse Prestige for any reasonable costs incurred in
disposal of the rejected/


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



returned Product;
(B)
the Supplier shall promptly reimburse Prestige in respect of any cost
(including, without limitation, freight, clearance, duty, storage incurred by
Prestige (or its relevant Affiliate) in respect of the rejected/returned
Product; and

(C)
if no replacement Delivery of Product has already been made in accordance with
Clauses 11.4 or 11.5 then, at Prestige’s election, either: (i) Prestige shall
give the Supplier (or its relevant Affiliate) the opportunity to replace the
rejected/returned Product as soon as reasonably practicable with a Delivery of
Product which complies with the requirements of this Agreement at no extra cost
to Prestige; or (ii) the Supplier shall reimburse Prestige’s incremental costs
incurred in sourcing alternative Product from another supplier, provided that
where Prestige considers in its reasonable opinion that neither (i) nor (ii) is
practicable, the Supplier shall reimburse any monies already paid by Prestige
for the rejected/returned Product.

11.8
If the Independent Laboratory finds that the Product in question is not
Defective, then Prestige shall pay for such Products as are Delivered by the
Supplier (or its Affiliates) in accordance with the payment provisions contained
in this Agreement and reimburse to the Supplier any reasonable costs incurred
associated with additional testing of the Delivery for the purposes of this
Clause 11.

12.
PRICE AND PRICE REVIEWS

12.1
Prestige shall pay the relevant Price for each Product, as such Price may be
amended from time to time in accordance with this Agreement.

12.2
The Price is exclusive of all taxes and duties including but not limited to
Sales Tax and export duties. Prestige shall pay to the Supplier such additional
amounts in respect of Sales Tax (on receipt of a valid Sales Tax invoice (if
applicable) from the Supplier), export duties and any other taxes and duties as
are chargeable on a supply of Products.

12.3
Subject to Clause 12.4 and Clause 12.5, the Prices set out in Schedule 1 are
fixed for the Term.

12.4
In respect of the [***] period commencing on the date [***] after the Effective
Date and in respect of each subsequent [***] period thereafter during the Term
(each such period a “Review Period”), representatives of the Parties shall [***]
in advance of each such Review Period discuss and review in good faith the
actual cost to the Supplier (or its Affiliates) of the Materials and endeavour
to agree on any appropriate adjustments to the Price of any Products for the
respective Review Period to reflect any material changes in the aggregate cost
of Materials (such adjustment a “Price Adjustment”). For the avoidance of doubt,
the Parties shall not seek a Price Adjustment pursuant to this Clause 12.4
unless there has been at least a [***] per cent. increase or decrease in the
aggregate cost of Materials for a Product sustained over a period of no less
than [***] in the [***] prior to the date of the review of the cost of the
Materials. Any Party proposing a Price Adjustment in accordance with this Clause
12.4 must provide appropriate supporting documentation to justify the proposed
Price Adjustment and any change to Prices shall be subject to the mutual written
agreement of the Parties. Any Price Adjustments agreed pursuant to this Clause
12.4 shall take effect from the first day of the relevant Review Period, unless
otherwise agreed. For the avoidance of doubt:

(A)
any such Price Adjustment agreed pursuant to this Clause 12.4 shall not apply to
any Firm Orders


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



already placed as at the date such Price adjustment takes effect; and
(B)
notwithstanding that discussions may be ongoing between the Parties with respect
to a potential Price Adjustment the Supplier shall (and shall procure that its
Affiliates will) continue to supply Prestige (or its Affiliates) at the Price
prevailing at the time.

12.5
The Price shall be subject to adjustment at any time to reflect any reductions
in cost achieved through the Continuous Improvement Programme or any savings
resulting from changes in process, formulation or components introduced by
Prestige (or its Affiliates) relating to the Products.

13.
INVOICING AND PAYMENT TERMS

13.1
On or after Delivery of the Products in accordance with Clause 10, the Supplier
shall invoice (or procure that its relevant Affiliate invoices) Prestige for the
relevant Price in respect of such Products.

13.2
Each invoice issued by the Supplier (or any of its Affiliates) under this
Agreement shall specify:

(A)
the Price in USD for Products.

(B)
the quantity of Product Delivered and the corresponding Firm Order number;

(C)
the amount of Sales Tax due (if any) in respect of the Product Delivered; and

(D)
any other amounts reimbursable to the Supplier pursuant to this Agreement.

13.3
At the Supplier’s discretion, any or all invoices issued by the Supplier or its
Affiliates may be delivered to Prestige via the Global Electronic Trading
Platform and in such case Prestige:

(A)
shall work with the Supplier or its nominated representative, to ensure that
Prestige is able to accept invoices via the Global Electronic Trading Platform
within thirty (30) days of the date of this Agreement; and

(B)
acknowledges and agrees that in such case paper invoices will not be provided by
the Supplier.

13.4
Each Party’s implementation and continued operation of any Global Electronic
Trading Platform as required pursuant to Clause 13.3, including any ongoing fees
charged by the respective service providers in relation to the same, shall be
the sole responsibility of each such Party, and a Party shall not charge the
other Party for such implementation and operation.

13.5
Unless otherwise stated in the relevant Firm Order, payment of each invoice
properly submitted by the Supplier or its Affiliates in accordance with this
Agreement shall be made in the currency specified in the invoice in accordance
with Clause 13.2 (A) within [***] after receipt of such invoice by electronic
transfer to the bank account nominated by the Supplier in writing from time to
time.

14.
THE PRODUCT LICENCE AND MANUFACTURING LICENCE


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



14.1
This Clause 14 shall be subject to the terms and conditions of the Sale
Agreement.

14.2
Prestige shall be responsible for the registration (or procuring the
registration) of the Products with any Regulator or other Governmental Entity as
required for the Commercialisation of the Products. The Supplier shall (and
shall procure that its Affiliates will) provide, free of charge (unless
otherwise provided for in the Sale Agreement), all such assistance as Prestige
(or its Affiliates) may request (or which may be required by a Regulator) from
time to time in connection with any applications for, and amendments or
additions to, any Product Licence.

14.3
The Supplier hereby undertakes that it and its Affiliates will observe and
comply with all requirements of the Product Licence and any amendments or
additions to such Product Licence insofar as they apply to the Manufacture of
Products under this Agreement and have been, or from time to time are, disclosed
by Prestige (or its Affiliates) to the Supplier (or its Affiliates).

14.4
The Supplier shall (and shall procure that its Affiliates will):

(A)
at its own cost obtain and maintain throughout the Term all necessary
Manufacturing Licences; and

(B)
supply to Prestige free of charge on request a copy of each Manufacturing
Licence.

15.
QUALITY ASSURANCE

15.1
The Supplier shall (and shall procure that its Affiliates will) at all times
employ a Qualified Person who shall be responsible for confirming by his/her
signature on the appropriate Batch Record and Certificate of Analysis that each
batch of Products Manufactured conforms with the Specifications and is
Manufactured in accordance with GMP. The Supplier shall be responsible for the
release (or procuring the release) of each batch of Product, under a release
procedure agreed with Prestige and defined in the Quality Agreement, after the
Batch Record and Certificate of Analysis for each batch of Product have been
produced.

15.2
The Supplier shall (and shall procure that its Affiliates will) at all times
ensure that quality assurance tests specified in the Quality Agreement or
otherwise agreed in writing by the Parties from time to time, are adopted and
that reference and retention samples of each batch of Materials and Products
Manufactured are taken, analysed and retained in accordance with the Quality
Agreement and the requirements of GMP. Such samples shall (notwithstanding any
termination of this Agreement) be retained by the Supplier (or its Affiliates)
for the periods prescribed in the Quality Agreement.

15.3
The Supplier shall (and shall procure that its Affiliates will) ensure that
testing methodology and testing reference standards comply with GMP. The
Supplier shall (or shall procure that its Affiliates will) provide to Prestige
(or its relevant Affiliate), in a timely manner and at no additional cost,
sufficient quantities of reference samples for the Products to enable Prestige
(or its relevant Affiliate) to carry out and/or maintain the necessary testing
capability to comply with its regulatory obligations and the obligations set out
in the Quality Agreement throughout the Term.

15.4
The Supplier shall (and shall procure that its Affiliates will) institute and
maintain process controls during the Manufacture of the Products in accordance
with GMP. Further, the Supplier shall (or shall procure that its Affiliates
will) maintain full records of such process controls which shall be made
available to Prestige on request together with retained in-process samples. Such
records and samples shall be retained by the Supplier (or its Affiliates) for a
period of [***] from the time they were made or taken (or such other period as
may be


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



specified in the Quality Agreement).
15.5
The Supplier shall (and shall procure that its Affiliates will) promptly report
any adverse trends to Prestige that arise during the normal or stability testing
of the Products.

16.
DOCUMENTATION AND REPORTS

The Supplier shall (and shall procure that its Affiliates will):
(A)
complete and maintain the documentation relating to the Manufacture of each
batch of the Products in accordance with GMP and shall retain such documentation
for the periods set out in Schedule 4 (or such other period as is defined in the
Quality Agreement);

(B)
supply to Prestige upon reasonable request copies of its analysis and data
supporting each Certificate of Analysis;

(C)
provide to Prestige upon reasonable request all manufacturing and quality
control records in respect of the Products and the Materials used in their
Manufacture;

(D)
notify Prestige of any batch failures, process deviations and out of
Specification results which arise during Manufacture of the Product and provide
details of such batch failures, process deviations and out of Specification
results as specified in the Quality Agreement;

(E)
conduct periodic Product quality reviews in accordance with the Quality
Agreement;

(F)
complete and lodge with the appropriate Regulator or other Government Entity,
where required, all documentation relating to the export of Products where their
delivery involves export from the country of Manufacture;

(G)
keep complete and systematic records of any documentation generated pursuant to
this Agreement; such records to include any operational documentation relating
to the Manufacture of the Products, any financial records and procedures
(including records for compliance with Applicable Laws), distribution and
disposition records and all such other documentation relating to the Products
and Manufacturing activities under this Agreement;

(H)
preserve all records referred to in Clause 16 (G) in accordance with the
relevant retention periods specified in Schedule 4 and the Quality Agreement and
preserve any records not identified in Schedule 4 or the Quality Agreement for
the greater of: (i) [***]; or (ii) such other period agreed in writing by the
Parties; provided that, in the event a legal or regulatory matter arises
requiring preservation of certain records, the Supplier shall (or shall procure
its Affiliates will) suspend destruction of such records as requested by
Prestige or any Regulator; and

(I)
without prejudice to Clause 18, permit Prestige access upon reasonable request
during normal business hours to all records retained pursuant to this Clause 16.

17.
CUSTOMER COMPLAINTS AND RECALL PROCEDURES


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



17.1
Subject to Prestige being the Product License holder for a Product, Prestige
shall be solely responsible in accordance with Applicable Laws for instigating
product recalls relating to that Product and for the reporting (or procuring the
reporting) to Regulators of any safety notifications, complaints and product
recalls relating to the Product which arise for any reason. The Supplier shall
(and shall procure that its Affiliates will) promptly advise Prestige of any
occurrence or information which arises out of the Manufacture of Products and
which has or could be reasonably expected to have adverse regulatory compliance
and/or reporting consequences concerning the Products, and provide relevant
information to Prestige upon request and consult with Prestige in respect of the
actions that will be taken. For the avoidance of doubt, to the extent that for
any period between the Effective Date and date Prestige becomes the Product
License holder for a Product during which the Supplier remains the Product
License holder for that Product, the Supplier shall be solely entitled and
responsible for instigating product recalls relating to that Product and for the
reporting or notifying to Regulators of any safety notifications, complaints and
product recalls relating to that Product which arise for any reason and the
Supplier shall be entitled to exercise such entitlement and responsibility in
its sole discretion and without liability to the Supplier. For such period
Prestige shall (and shall procure that its Affiliates will) promptly advise the
Supplier of any occurrence or information in respect of Products of which it
becomes aware and which has or could be reasonably expected to have adverse
regulatory compliance and/or reporting consequences concerning the Products, and
provide relevant information to the Supplier upon request and consult with
Prestige in respect of the actions that will be taken. If during such period the
Supplier or any Regulator deems that a Product recall is required, the recall
strategy shall be developed by Supplier and followed by Prestige (or its
Affiliates) with strict regard to timing requirements.

17.2
Without prejudice to the generality of the foregoing, the Supplier shall (and
shall procure that its Affiliates will) promptly notify Prestige upon becoming
aware of any information or occurrence related to the Manufacture of any
Product, which could have adverse regulatory, compliance and/or reporting
consequences, including without limitation where any Product:

(A)
its labelling may have been mistaken for, or applied to, another product;

(B)
may be affected by bacteriological or other contamination, significant chemical,
physical or other change or deterioration or stability failures;

(C)
is the subject of a complaint by a third party or customer; or

(D)
may not comply with the Specifications.

17.3
If the Supplier or its Affiliates become aware of any information or occurrence
related to the Manufacture of Products as referred to in Clause 17.2, including
but not limited to the specific situations provided for in Clause 17.2, the
Supplier shall (or shall procure that the relevant Affiliate will) take all such
actions as Prestige may reasonably direct.

17.4
If Prestige or any Regulator deems that a Product recall is required, the recall
strategy shall be developed by Prestige and followed by the Supplier (or its
Affiliates) with strict regard to timing requirements.

17.5
Without prejudice to any other right or remedy under this Agreement, if any
action or recall required under this Clause 17 is necessitated by a failure of
the Supplier (or its Affiliates) to comply with any or all of its obligations
under this Agreement (including, without limitation, the failure or Defect of
the Product caused by any of the specific situations set out in Clause 17.2(A)
to 17.2(D) above) or any negligence or other fault of the Supplier


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(or its Affiliates), the costs of the action or recall shall be paid by the
Supplier (including, without limitation, a refund to Prestige (or its
Affiliates) of the sums paid in respect of the affected Products and all
expenses incurred by Prestige (or its Affiliates) in conducting, or otherwise as
a result of, the action or recall). In all other cases, the costs of the action
or recall shall be borne by Prestige.
17.6
Upon notification from Prestige that it has received a complaint in respect of
the Products which may be due to their Manufacture, the Supplier shall (and
shall procure that its Affiliates will) promptly conduct all such internal
investigations as may be necessary to determine the validity of such complaint.
The findings of such investigations shall be reported in writing to Prestige
within five (5) Business Days after completion of the investigation, provided
always that the Supplier (or its relevant Affiliate) shall keep Prestige
informed of the progress of the investigation. Prestige shall thereafter respond
to the complainant and provide a written copy of such response to the Supplier
(or its relevant Affiliate) and the Supplier shall (or procure that its
Affiliates will) carry out any actions which Prestige may reasonably require in
connection therewith.

17.7
To the extent that the information, documentation or knowledge relating to the
Manufacture of the Product concerned exists at the Manufacturing Site as at the
Effective Date, the rights and obligations set out in this Clause 17 shall apply
irrespective of whether the Manufacture of the Product concerned took place
prior to or after the Effective Date.

18.
INSPECTIONS AND AUDITS

18.1
Prestige shall have the right, on [***] basis (for each of the different types
of audit specified herein) and on [***] prior notice (or at any time for cause),
to enter and inspect the Manufacturing Site and any related utilities and plant,
machinery and equipment used in the Manufacture of Products in order to:

(A)
carry out a GMP, quality and/or compliance audit of those parts of the
Manufacturing Site involved in, or which could affect, the Manufacture of the
Products; and/or

(B)
conduct an environment, health, safety and sustainability audit of the Supplier
(or its relevant Affiliate) to monitor the Supplier’s (or its relevant
Affiliate’s) compliance with applicable environmental laws and regulations and
with the EHS Standards as set out in this Agreement.

The Supplier shall (and shall procure that its Affiliates will) provide any
assistance that is necessary in order for such audit to be carried out.
18.2
Prestige shall also have the right to carry out follow up audits if any
observations have been noted during any audit carried out pursuant to Clause
18.1 above.

18.3
The Supplier shall (and shall procure that its Affiliates will) use all
reasonable endeavours to ensure that any corrective or preventative actions
identified in any audit carried out pursuant to this Clause 18 are carried out
promptly, and, in the event that Prestige is not satisfied (acting reasonably)
with the audit or with any corrective or preventative actions taken, Prestige
shall (if the Parties are unable to agree a resolution) be entitled to terminate
this Agreement immediately on written notice to the Supplier (or its relevant
Affiliate) in relation to any or all of the Products which are affected.

18.4
The Supplier (or its relevant Affiliate) shall be solely responsible for
ensuring (and procuring that its Affiliates ensure) that the GMP compliance
status of any authorised sub-contractors used in relation to the performance


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



of its obligations under this Agreement. For the avoidance of doubt the use of
any sub-contractors in the Manufacturing of Product shall require the prior
approval of Prestige. The Supplier shall (and shall procure that its Affiliates
will) use all reasonable endeavours to procure the same inspection rights for
Prestige described in this Clause 18 at the premises of any such sub-contractor
if requested by Prestige. If the Supplier is unable to procure such rights, it
shall carry out such inspections itself on Prestige's behalf and shall report
its findings to Prestige within ten (10) Business Days after completing the
same.
19.
REGULATORY COMPLIANCE AND CHANGE CONTROL

19.1
The Supplier shall (and shall procure that its Affiliates will) promptly and at
its own expense provide, to each and every Regulator, all such documents and
information in its possession or control as may be required by such Regulator
with respect to the Manufacture of the Products. The Supplier shall (or shall
procure that its Affiliates will) promptly notify and consult with Prestige upon
receipt of any such request for information and provide Prestige with the
opportunity to review and comment on in advance any submissions of information
to be made to any Regulator (including any response to the findings of an
inspection carried out according to Clauses 18.1 or 18.2).

19.2
The Supplier shall (and shall procure that its Affiliates will) allow and shall
be responsible for handling inspections of the Manufacturing Sites requested by
a Regulator and, to the extent such inspections affect the Manufacture of the
Products, shall promptly disclose the findings of such inspections in writing to
Prestige. The Supplier shall (and shall procure that its Affiliates will), to
the extent reasonably practicable, notify Prestige in advance of any such
inspection relating to the Manufacture of Products, and provide Prestige with
the opportunity to attend such inspection, subject to any reasonably imposed
confidentiality obligations.

19.3
If Prestige requires any changes to be made with respect to the Specifications
and/or Manufacture of the Products (in which case, Prestige shall notify the
Supplier and provide details of the required change) or if any Regulator
requires any changes to be made with respect to the Manufacturing Site,
Specifications and/or Manufacture of the Products (in which case, the Party
receiving notification from the Regulator shall promptly inform the other Party
and provide copies of any relevant documents delivered to it by the said
Regulator within [***] after receipt), the following shall apply:

(A)
for changes required by Prestige:

(i)
the Supplier shall (and shall procure that its Affiliates will), within [***]
after receipt of Prestige’s notification, provide Prestige with an estimate of
the timeframe and cost required to implement the change, such estimate to
include details and the estimated cost of any write-offs of Product or packaging
materials which the Supplier (or its Affiliates) reasonably believes it will be
required to undertake;

(ii)
once Prestige has approved the estimate provided in accordance with Clause
19.3(A)(i) above, the Supplier shall (and shall procure that its Affiliates
will) implement the change within the agreed timeframe, in accordance with the
Change Control Procedure and using all reasonable endeavours to minimise costs
arising from the change; and

(iii)
Prestige will pay the agreed cost of the change save that in respect of any
Product or packaging materials that are to be written off, Prestige will only
pay the Price of such Product and the Supplier’s actual purchase cost of
packaging materials and in each case only to the extent


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



such Products were Manufactured and such packaging materials were purchased
reasonably in order to meet Firm Orders. The Supplier shall (and shall procure
that its Affiliates will), at Prestige’s request, either destroy (in accordance
with all Applicable Laws) or make available to Prestige any such written off
Product or packaging materials. Prestige shall pay the reasonable actual costs
of such destruction, subject to such costs being agreed in writing in advance by
Prestige.
(B)
for changes required by a Regulator:

(i)
the Parties shall agree (each acting reasonably and in good faith) as soon as
practicable and in line with any timeframe imposed by the Regulator and in any
event within [***] after notification an action plan with a target completion
date for implementing the change;

(ii)
if Prestige is required or considers it necessary to change the Product Licence,
then, to the extent reasonably practicable (and subject to any timeframe imposed
by the Regulator), the implementation of changes shall be deferred to allow
Prestige time to change the Product Licence;

(iii)
if Clause 19.3(B)(ii) does not apply, the Supplier shall (or shall procure that
its Affiliates will) implement such changes within the timeframe required by the
Regulator and in accordance with the Change Control Procedure; and

(iv)
the cost of implementing the change will be allocated between the Parties as
follows:

(a)
to the extent that the change relates to the Product or the Specifications,
Prestige will pay the agreed cost of the change save that in respect of any
Product or packaging materials that are to be written off, Prestige will only
pay the Price of Product and the actual purchase cost of packaging materials and
in each case only to the extent such Products were Manufactured and such
packaging materials were purchased reasonably in order to meet Firm Orders. The
Supplier shall (and shall procure that its Affiliates will), at Prestige’s
request, either destroy (in accordance with all Applicable Laws) or make
available to Prestige any such written off Product or packaging materials.
Prestige shall pay the reasonable actual costs of such destruction, subject to
such costs being agreed in writing in advance by Prestige; and

(b)
to the extent that the change results from a change in GMP or otherwise requires
changes to the Manufacturing Site or Manufacturing Process (other than as a
direct result of changes to the Product or the Specifications), the Supplier
shall (and shall procure that its Affiliates will) pay the costs and expenses of
implementing such change together with all costs of write-off of any inventory
of Products or Materials rendered obsolete as a result of the change and
destruction and waste disposal in connection with such Products and Materials.

19.4
The Supplier shall (and shall procure that its Affiliates will) respond in an
effective and timely manner to any questions of a regulatory nature relating to
the Products or their Manufacture raised by Prestige, its Affiliates,
sub-licensees or distributors or by a Regulator and, in the case of questions
from a Regulator, shall provide Prestige with the opportunity to review in
advance any responses to be given.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



20.
CONTINUOUS IMPROVEMENT

20.1
The Supplier shall use all commercially reasonable endeavours to identify and
implement potential areas of cost reduction relating to the performance of its
obligations under this Agreement including the following potential Improvements:

(A)
[***];

(B)
[***];

(C)
[***];

(D)
[***];

(E)
[***];

(F)
[***];

(G)
[***];

(H)
[***]; and

(I)
[***],

collectively, the “Continuous Improvement Programme”.
20.2
In order to pursue the Continuous Improvement Programme, and subject always to
the Parties' confidentiality requirements and/or obligations, the Parties shall
exchange all relevant information in their possession, including, without
limitation, details of the Supplier's costs of all stages and Materials in the
Manufacturing process.

20.3
The Parties shall procure that their representatives shall use the first
Quarterly Business Review to agree: (a) objectives for the Continuous
Improvement Programme; (b) targets for cost reduction; and (c) the means of
measuring and implementing the results of the Continuous Improvement Programme.
Progress against objectives shall be measured annually in accordance with Clause
20.4. The Supplier will use all reasonable endeavours to achieve the objectives
identified for the relevant year.

20.4
The Parties shall (or procure that their representatives shall) use the
Quarterly Business Reviews during the Term to review performance in relation to
the objectives agreed pursuant to Clause 20.3 and on each such occasion the
Supplier shall provide Prestige (or its nominated Affiliate) with details of
costs of all stages and Materials in the Manufacturing process (including,
without limitation, access to documentation generated or retained according to
the provisions of this Agreement).

20.5
Each Party shall disclose to the other Party all Improvements of which it is
aware and, subject to: (a) Clause 20.6; and (b) obtaining any necessary
approvals from the relevant Regulator, such Improvements shall be


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



implemented in accordance with the Change Control Procedure.
20.6
Implementation of any Improvement shall be subject to the mutual agreement of
the Parties where it involves investment expense to be incurred by the Supplier.

20.7
Subject to Clause 20.6 above, the Supplier shall not unreasonably refuse or
delay its implementation of any Improvements agreed pursuant to this Clause 20
or otherwise required for regulatory purposes.

20.8
Each Party shall bear its own costs associated with the identification and
implementation of Improvements pursuant to this Clause 20.

20.9
Without prejudice to Clause 20.8, to the extent the net benefits of cost
reductions and improved efficiencies (taking into account investment and other
expenses incurred by each Party to implement the relevant Improvement) achieved
as the result of the Continuous Improvement Programme are only applicable to the
Manufacture of the Product for Prestige (or its Affiliates) under this
Agreement, the amount of benefit shall be shared equally between Prestige and
the Supplier and shall be applied by way of a reduction in Price subject to
Clause 12.5.

20.10
All Intellectual Property and other rights in and title to any Improvements made
solely by the Supplier and/or its Affiliates which are capable of being used
independently of Prestige’s Intellectual Property, shall remain the property of
the Supplier and/or its Affiliates. The Supplier now grants and shall procure
that its relevant Affiliates shall grant to Prestige and its Affiliates a
non-exclusive, perpetual, irrevocable, worldwide, sub-licensable and
royalty-free licence to use such Improvements in relation to the supply and use
of Products Manufactured under this Agreement.

20.11
All Intellectual Property and other rights in and title to any Improvements made
solely by the Supplier and/or its Affiliates, which are not capable of being
used independently of Prestige’s Intellectual Property, shall remain the
property of the Supplier and/or its Affiliates. The Supplier now grants and
shall procure that its relevant Affiliates shall grant to Prestige a
non-exclusive, perpetual, irrevocable, worldwide, sub-licensable and
royalty-free licence to use such Improvements for any purpose whatsoever,
provided that use by the Supplier (and its Affiliates) of any such Improvement
falling within this Clause 20.11 will be subject to the provisions relating to
the Prestige Intellectual Property, if applicable.

20.12
All Intellectual Property and other rights in and title to any Improvements made
by the Supplier or its Affiliates jointly with Prestige and/or its Affiliates
shall, where they are capable of being used independently of Prestige’s or its
Affiliates’ Intellectual Property, be owned jointly by the Parties and each
Party shall be free to use the same free of charge for any purpose and without
restriction anywhere in the world with the right to grant licences thereto. To
the extent that any jointly owned Intellectual Property is capable of
registration, the Parties shall discuss and agree (each acting reasonably and in
good faith) a filing strategy including responsibilities for making applications
and allocation of costs in respect of the same between the Parties.

20.13
All Intellectual Property and other rights in and title to any Improvements made
by the Supplier and/or its Affiliates jointly with Prestige and/or its
Affiliates are, where they are incapable of being used independently of
Prestige’s or its Affiliates’ Intellectual Property, hereby assigned with full
title guarantee to Prestige (and, to the extent necessary, this assignment shall
operate as a present assignment of future rights). The Supplier (and its
Affiliates) shall only use such Improvements for the Manufacture of Products
under this Agreement in accordance with the licence set out in Clause 3.3.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



20.14
All Intellectual Property and other rights in and title to any Improvements made
solely by Prestige and/or its Affiliates shall remain the property of Prestige
and/or its Affiliates and shall only be used by the Supplier for the Manufacture
of Products under this Agreement in accordance with the licence set out in
Clause 3.3.

20.15
Except as stated otherwise, each Party shall (and shall procure that its
Affiliates will):

(A)
execute such documents and take such other steps as may be required to give
effect to the assignments, licences and consents made, granted or given under or
pursuant to this Clause 20; and

(B)
be responsible at their own cost for any filings required in order for it to
benefit from, or protect, its ownership or licence of any Intellectual Property
rights arising pursuant to this Clause 20.

21.
WARRANTY; INDEMNITY; LIMITATION OF LIABILITY

21.1
The Supplier represents, warrants and undertakes that:

(A)
the Product supplied under this Agreement shall conform to the Specifications,
the requirements of the Product Licence and Manufacturing Licence and be in Good
Condition;

(B)
the Product shall be Manufactured, quality controlled and packed in accordance
with GMP, the Quality Agreement and Applicable Laws;

(C)
it will convey good title to the Product supplied under this Agreement;

(D)
except in respect of any Intellectual Property licensed to the Supplier (or its
Affiliates) by or on behalf of Prestige or its Affiliates and used in accordance
with the terms of this Agreement, the Manufacture of the Products, it will not
infringe the Intellectual Property or any other rights of any third party;

(E)
it has capacity and has taken all necessary action to authorise the execution,
delivery and performance of this Agreement in accordance with its terms and, so
far as it is aware, the execution, performance and delivery of this Agreement
will not conflict with any obligation to which the Supplier is subject;

(F)
it will hold all necessary consents, authorisations, registrations, agreements,
certificates, licences, approvals, permits, authorities or exemptions from any
Regulator which are required to perform its obligations under this Agreement and
has paid all fees due in relation to them and is not in breach of any conditions
under them where such breach would be likely to have a material adverse effect
on its ability to perform its obligations under this Agreement;

(G)
without prejudice to its other obligations under this Agreement, it shall
promptly notify Prestige of:

(i)
any findings, warnings or citations from any Regulator for deficiencies in GMP
and/or breach of any Applicable Laws;

(ii)
any material prosecution, litigation, or arbitration proceedings; and


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(iii)
any material administrative or governmental investigations;

in respect of (or which could reasonably be considered likely to affect) one or
more Manufacturing Sites or the business carried on there in relation to the
Products and of which the Supplier is aware or becomes aware (or ought to be
aware) during the Term.
21.2
The Supplier shall indemnify, and keep indemnified, Prestige and its Affiliates
on demand from and against any and all Losses that may be suffered or incurred
by Prestige and/or any of its Affiliate(s) arising out of or in connection with:

(A)
any breach of representation or warranty made by the Supplier under this
Agreement;

(B)
any third party personal injury, illness or death, or loss or damage to third
party property arising from the Supplier’s failure to Manufacture and/or failure
to supply the Product according to the terms of this Agreement;

(C)
any fault, negligence or wilful misconduct of the Supplier, its Affiliates or
any of their respective officers, employees, agents or sub-contractors with
respect to the performance of this Agreement; and

(D)
the cost of any recall of the Product where and to the extent that the Supplier
is liable for such cost according to Clause 17,

except to the extent that the Loss in question resulted from the negligence or
wilful misconduct of Prestige, or its Affiliate(s) or any of its or their
employees, agents or sub-contractors, or any breach by Prestige or its
Affiliate(s) of any of its obligations, representations or warranties under this
Agreement.
21.3
Subject to Clause 21.5, neither Party nor their respective Affiliates, nor any
of its or their respective directors, officers, employees or agents, shall have
any liability to the other Party nor their respective Affiliates, nor any of its
or their respective directors, officers, employees or agents under or in
relation to this Agreement for any:

(A)
[***];

(B)
[***];

(C)
[***];

(D)
[***];

(E)
[***];

(F)
[***];

(G)
[***]; or

(H)
[***].


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



21.4
Subject to Clause 21.5 the Supplier’s total liability in respect of this
Agreement shall be limited:

(A)
[***]; and

(B)
[***].

21.5
Nothing in this Agreement shall exclude or in any way limit either Party’s
liability for:

(A)
death or personal injury caused by its negligence, or that of its employees,
agents or sub-contractors (as applicable);

(B)
fraud or fraudulent misrepresentation by it or its employees;

(C)
wilful misconduct; or

(D)
any other liability to the extent the same may not be excluded or limited as a
matter of law.

22.
ETHICAL STANDARDS AND HUMAN RIGHTS

22.1
Unless otherwise required or prohibited by law, the Supplier undertakes and
warrants that in relation to the performance of its obligations under this
Agreement:

(A)
neither it nor its Affiliates will employ, engage or otherwise use any child
labour in circumstances such that the tasks performed by any such child labour
could reasonably be foreseen to cause either physical or emotional impairment to
the development of such child;

(B)
neither it nor its Affiliates will use forced labour in any form (prison,
indentured, bonded or otherwise) and its employees are not required to lodge
papers or deposits on starting work;

(C)
it and its Affiliates will provide a safe and healthy workplace, presenting no
immediate hazards to its employees;

(D)
any housing provided by the Supplier or its Affiliates to its employees will be
safe for habitation;

(E)
it and its Affiliates will provide access to clean water, food, and emergency
healthcare to its employees in the event of accidents or incidents at the
Supplier's workplace;

(F)
neither it nor its Affiliates will discriminate against any employees on any
ground (including race, religion, disability or gender);

(G)
neither it nor its Affiliates will engage in or support the use of corporal
punishment, mental, physical, sexual or verbal abuse and does not use cruel or
abusive disciplinary practices in the workplace;

(H)
it and its Affiliates will pay each employee at least the minimum wage, or a
fair representation of the


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



prevailing industry wage (whichever is the higher) and provides each employee
with all legally mandated benefits;
(I)
it and its Affiliates will comply with the laws on working hours and employment
rights in the countries in which it operates;

(J)
it and its Affiliates will be respectful of its employees’ right to join and
form independent trade unions and freedom of association; and

(K)
it and its Affiliates will comply with the Supplier’s Anti-Bribery and
Corruption Policies.

22.2
The Supplier is responsible for controlling its own supply chain and shall
encourage compliance with ethical standards and human rights by any supplier of
goods and services that are used by the Supplier (or its Affiliates) when
performing its obligations under this Agreement.

22.3
The Supplier shall ensure that it has ethical and human rights policies in place
and an appropriate complaints procedure to deal with any breaches of such
policies. In the case of any complaints, the Supplier shall (or shall procure
that its Affiliates will) report the alleged complaint and proposed remedy to
Prestige.

22.4
Prestige reserves the right upon reasonable notice (unless inspection is for
cause, in which case no notice shall be necessary) to enter upon the Supplier’s
premises to monitor compliance with the provisions of this Clause 22, and shall,
subject to compliance with Applicable Laws, provide to Prestige any relevant
documents requested by Prestige in relation thereto.

23.
INSURANCE

23.1
The Supplier shall (or shall procure that its Affiliates will) take out, and
maintain for the duration of the Term, insurance policies to the value
sufficient to meet its liabilities under or in connection with this Agreement
except to the extent that it self-insures for such matters as a standard
corporate policy.

24.
TERM AND TERMINATION

24.1
This Agreement shall come into force on the Effective Date and shall remain in
full force and effect until the End Date unless terminated earlier in accordance
with its terms (the “Term”).

24.2
Without prejudice to its other rights and remedies, either Party may, by written
notice to the other Party, terminate this Agreement immediately if:

(A)
that other Party commits a material breach of this Agreement and, where such
breach is capable of remedy, fails to remedy the same within thirty (30) days
after receipt of a written notice from the terminating Party giving particulars
of the breach and requiring it to be remedied; or

(B)
any step, application, order, proceeding or appointment is taken or made by or
in respect of that other Party for a distress, execution, composition or
arrangement with creditors, winding up, dissolution, administration,
receivership (administrative or otherwise) or bankruptcy, of if that other Party
is unable to pay its debts or if any event occurs which, under the applicable
law of any jurisdiction to which it is


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



subject, has an effect similar to that of any of the events referred to in this
Clause 24.2(B).
24.3
Without prejudice to Clause 24.2 above, by notice in writing to the Supplier at
any time, Prestige may terminate this Agreement in part and solely to the extent
of the individual Product or Products affected, if:

(A)
Prestige or any of its Affiliates disposes of its rights (including, without
limitation, any Intellectual Property, Product Licences, or other property
relating to the Product) with respect to such Product;

(B)
significant or repeated quality issues arise in relation to the Manufacture of
such Product under this Agreement which have a material effect on the supply of
such Product hereunder, including but not limited to that Product:

(i)
not being Manufactured to the relevant Specifications and/or the requirements of
the Manufacturing and/or Product Licence;

(ii)
containing any new or unknown impurities, including new or unknown related
substances;

(iii)
containing any known impurities over the limits referred to in the Quality
Agreement and/or in such quantity that is not permitted by Applicable Laws;

(iv)
being found to be potentially hazardous; and/or

(v)
being found to cause adverse reactions in a patient or consumer;

(C)
regulatory issues arise, including, without limitation, the withdrawal of the
Product Licence or Manufacturing Licence, or there are other regulatory
considerations which materially affect the Manufacture and/or sale of such
Product;

(D)
such Product is withdrawn from the market for safety, quality or regulatory
reasons;

(E)
the Supplier (or its Affiliates) in any way challenges Prestige’s ownership of,
or right to use, the Prestige Intellectual Property or infringes Prestige’s
Intellectual Property (including without limitation, using such Intellectual
Property other than in accordance with the licence granted in Clause 3.3) with
respect to such Product; and/or

(F)
there is a material disruption in the supply of such Product.

24.4
Without prejudice to Clauses 24.2 and 24.3 above or any accrued obligations,
Prestige shall be entitled to withdraw any Product from the market at any time
during this Agreement such that Prestige shall be released from all future
obligations or liabilities relating to such Product during such period of
withdrawal.

25.
CONSEQUENCES OF TERMINATION; DESIGNATED EQUIPMENT

25.1
Termination of this Agreement in whole or in part, however caused, shall be
without prejudice to any rights or liabilities of either Party accrued at the
date of termination and shall not affect the operation of Clauses 1


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(Interpretation), 15 (Quality Assurance), 16 (Documentation and Reports), 17
(Customer Complaints and Recall Procedure), 21 (Warranty; Indemnity; Limitation
of Liability), 25 (Consequence of Termination), 29 (Confidentiality), 40 (Choice
of Governing Law) and 41 (Jurisdiction) or any other provisions of this
Agreement which are intended to continue to have effect after it has come to an
end.
25.2
Without prejudice to Clause 25.4 below, upon termination of this Agreement (in
whole) by Prestige for any reason, the following shall apply:

(A)
at Prestige’s option, all undelivered Firm Orders may be cancelled;

(B)
on demand from Prestige, the Supplier shall (or shall procure that its
Affiliates will) notify Prestige in writing of the quantity and description of
finished Product, semi-finished Product and Materials held by the Supplier (or
its Affiliates) as at the date of termination;

(C)
Prestige may, at its option, place an order with the Supplier:

(i)
to purchase any finished Product (which meets the Specifications and otherwise
complies with this Agreement) at the Price current at the termination date;

(ii)
to purchase any semi-finished Product at such pro-rata amount of the Price
applicable to such semi-finished Product;

(iii)
to complete the Manufacture of any semi-finished Product in accordance with this
Agreement and supply the same to Prestige at the Price current at the
termination date; and/or

(iv)
to purchase any Materials at cost price;

(D)
the terms and conditions of this Agreement shall apply to any order placed by
Prestige in accordance with Clause 25.2(C); and

(E)
at Prestige’s request and subject always to Applicable Laws and the EHS
Standards, the Supplier shall (or shall procure that its Affiliates will), at
their cost, destroy any finished Product and semi-finished Product that is not
purchased by Prestige in accordance with Clause 25.2(C) above.

25.3
Without prejudice to Clause 25.4 below, upon termination of this Agreement by
the Supplier in accordance with Clause 24.2, the following shall apply:

(A)
unless the Parties otherwise agree, all undelivered Firm Orders shall be deemed
to be cancelled;

(B)
the Supplier shall (or shall procure that its Affiliates will) notify Prestige
in writing of the quantity and description of finished Product, semi-finished
Product and Materials held by the Supplier (or its Affiliates) as at the date of
termination;

(C)
at Prestige’s option, the Supplier shall (or shall procure that its Affiliates
will) either destroy such finished Product or semi-finished Product at
Prestige’s cost or Prestige shall place an order with the Supplier


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



to purchase:
(i)
any finished Product (which meets the Specifications and otherwise complies with
this Agreement) at the Price current at the termination date;

(ii)
any semi-finished Product at such pro-rata amount of the Price applicable to
such semi-finished Product; and/or

(iii)
any Materials at cost price,

in each case provided that Prestige shall not be obliged to purchase any such
finished or part finished Product or Materials in excess of the lesser of: (1)
the amount required to meet the Firm Orders current at the date of termination;
or (2) the amount held by the Supplier (or its Affiliates) on the date when
notice of termination was served; and
(D)
the terms and conditions of this Agreement shall apply to any order placed by
Prestige in accordance with Clause 25.3 (C).

25.4
Without prejudice to Clauses 25.2 and 25.3 above, upon termination (in whole) or
expiry of this Agreement for any reason:

(A)
the licence granted in Clause 3.3 shall terminate and the Supplier shall not
(and shall procure that none of its Affiliates) make any use for any purpose
whatsoever of any Prestige Intellectual Property (including any Improvements as
described in Clauses 20.13 and 20.14) or any information contained in the
Quality Agreement except to the extent necessary to fulfil any Firm Order or
order placed by Prestige in accordance with Clauses 25.2(C) or 25.3(C); and

(B)
at Prestige’s request, the Supplier (and its Affiliates) shall return and/or
destroy all copies of documents documenting the Know-how and/or information of a
technical nature relating to the Products and their Manufacture supplied by, or
on behalf of, Prestige or its Affiliates to the Supplier (or its Affiliates).

For the avoidance of doubt nothing herein shall prevent the Supplier (or its
Affiliates) from retaining information or documents to the extent they relate to
Know-how or information of a technical nature:
(i)
owned by the Supplier (or its Affiliates) but licensed to Prestige pursuant to
the Sale Agreement; and/or

(ii)
licensed to the Supplier (or its Affiliates) by Prestige,

subject in each case to the terms of any such licence.
25.5
Upon any partial termination of this Agreement in accordance with Clause 24.3,
the provisions of Clauses 25.2 and 25.4 above shall apply in respect of the
affected Products.

25.6
No compensation, whether for loss of profit or any other reason whatsoever,
shall be payable to either Party


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



arising from the termination or expiry of this Agreement.
Designated Equipment
25.7
Subject to the terms of Clauses 25.8 to 25.13:

(A)
Prestige has an option to purchase the Designated Equipment upon expiry or
termination of this Agreement; and

(B)
[***],

in each case, at a price equal to [***] of the Designated Equipment at the
Purchase Date.
25.8
At any time, but no later than [***], following the Effective Date (the “Option
Period”):

(A)
Prestige may notify the Supplier in writing that it wishes to exercise the Right
to Buy (a “Right to Buy Notification”); and/or

(B)
The Supplier may notify Prestige in writing that it intends, in its sole
discretion, to [***] at the [***] Manufacturing Site upon expiry of this
Agreement [***] (a “[***] Notification”).

25.9
In the event Prestige provides the Supplier with a Right to Buy Notification
(pursuant to Clause 25.8(A) above) the following process shall apply:

(A)
As part of such Right to Buy Notification, Prestige shall provide confirmation
of:

(i)
the proposed Purchase Date (being the date of expiry of this Agreement (subject
to paragraph (G) below)) of the Designated Equipment and (provided that such
date is the same as or later than the Purchase Date) the proposed date of
transfer of the Designated Equipment from the [***] Manufacturing Site to a
different site, as nominated by Prestige; and

(ii)
whether it wishes to inspect the Designated Equipment (the “First
Notification”);

(B)
within [***] of the First Notification the Supplier shall confirm in writing to
Prestige (or its nominated Affiliate) the [***] on the proposed Purchase Date
pursuant to sub-Clause 25.9(A)(i) above. In the event of any dispute with regard
to such [***] Prestige (or its nominated Affiliate) shall be entitled to request
and the Supplier will procure written confirmation of [***] and any related
calculation by the Supplier's independent auditors;

(C)
should Prestige wish to inspect the Designated Equipment, Prestige (or its
nominated Affiliate) shall have the right to fully inspect the Designated
Equipment at the Manufacturing Site where the Designated Equipment is located
within Working Hours on such a date within [***] of the First Notification as
shall be agreed by the Parties and the Supplier shall fully cooperate in
facilitating such inspection, including granting access to the Designated
Equipment and relevant information with regard to the condition and performance
of the Designated Equipment;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(D)
within [***] of the First Notification (or if later within [***] of Prestige (or
its nominated Affiliate) completing its inspection pursuant to sub-clause
25.9(C)), Prestige (or its nominated Affiliate) shall confirm to the Supplier in
writing whether it wishes to proceed with the purchase of the Designated
Equipment (the “Second Notification”);

(E)
within [***] of the Second Notification Prestige (or its nominated Affiliate)
and the Supplier shall cooperate in good faith to prepare and execute
appropriate transfer documentation and invoices as required and customary in the
relevant jurisdiction of the Manufacturing Site where the Designated Equipment
is located to give effect to the purchase and transfer of the Designated
Equipment to Prestige (or its nominated Affiliate). Such documentation shall,
among other things, provide that:

(i)
Prestige shall be responsible for arranging and paying for the cost of
decommissioning, disassembling, removing and transporting the Designated
Equipment from the Manufacturing Site;

(ii)
For the avoidance of doubt, the price of the Designated Equipment shall be equal
to [***] as at the Purchase Date;and

(iii)
Payment for the Designated Equipment shall take place upon the Purchase Date of
the Designated Equipment or promptly thereafter; and

(F)
The Parties shall, taking into account the principles set out in Clause 25.15(A)
to (C) inclusive, use commercially reasonable endeavours to agree a date and
plan for the physical transfer the Designated Equipment (allowing for, amongst
other things, decommissioning, disassembly, removal and transportation) from the
[***] Manufacturing Site to a site nominated by Prestige within a prompt and
reasonable timescale after the Purchase Date.

(G)
In the event this Agreement terminates prior to its date of expiry, for any
reason, after Prestige has provided a Second Notification confirming that it
wishes to proceed with the purchase of the Designated Equipment, the Purchase
Date shall be deemed to be the date of termination (or such other date as soon
as reasonably practicable thereafter as the Parties shall agree (acting
reasonably)) and the provisions in sub-Clauses 25.9(E) and (F) above shall
continue to apply but Clause 25.15 shall not apply.

25.10
In the event that the Supplier provides a [***] Notification pursuant to Clause
25.8(B) above, and regardless of whether:

(A)
Prestige has already exercised its rights under Clause 25.9 above by way of
sending a First Notification, but has not confirmed its decision to purchase by
way of a Second Notification; or

(B)
Prestige has already confirmed, by means of the Second Notification, that it
does not wish to proceed with the purchase of the Designated Equipment,

Prestige shall no longer be entitled to refuse to purchase the Designated
Equipment.
25.11
Upon the Supplier providing Prestige with a [***] Notification, the following
process shall apply:


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(A)
As part of such [***] Notification, the Supplier shall provide confirmation of
the proposed Purchase Date of the Designated Equipment (being the date of expiry
of this Agreement (subject to paragraph (G) below));

(B)
within [***] of sending the [***] Notification, the Supplier shall confirm in
writing to Prestige (or its nominated Affiliate) the [***] on the proposed
Purchase Date. In the event of any dispute with regard to [***] Prestige (or its
nominated Affiliate) shall be entitled to request and the Supplier will procure
written confirmation of [***] and related calculation by the Supplier's
independent auditors;

(C)
should Prestige wish to inspect the Designated Equipment, Prestige (or its
nominated Affiliate) shall have the right to fully inspect the Designated
Equipment at the Manufacturing Site where the Designated Equipment is located
within Working Hours on such a date within [***] of the [***] Notification as
shall be agreed by the Parties and the Supplier shall fully cooperate in
facilitating such inspection, including granting access to the Designated
Equipment and relevant information with regard to the condition and performance
of the Designated Equipment;

(D)
within [***] of the completion of the inspection referred to in sub-Clause
25.11(C) above, Prestige (or its nominated Affiliate) and the Supplier shall
cooperate in good faith to prepare and execute appropriate transfer
documentation and invoices as required and customary in the relevant
jurisdiction of the Manufacturing Site where the Designated Equipment is located
to give effect to the purchase and transfer of the Designated Equipment to
Prestige (or its nominated Affiliate) Such documentation shall, among other
things, provide that:

(i)
Prestige shall be responsible for arranging and paying for the cost of
decommissioning, disassembling, removing and transporting of the Designated
Equipment from the Manufacturing Site;

(ii)
for the avoidance of doubt, the price of the Designated Equipment shall be equal
to [***] as at the Purchase Date; and

(iii)
Payment for the Designated Equipment shall take place upon the Purchase Date of
the Designated Equipment or promptly thereafter; and

(E)
The Parties shall, taking into account the principles set out in Clause 25.15(A)
to (C) inclusive, use commercially reasonable endeavours to agree a date and
plan for the physical transfer the Designated Equipment (allowing for amongst
other things decommissioning, disassembly, removal and transportation) from the
[***] Manufacturing Site to a site nominated by Prestige within a prompt and
reasonable timescale after the Date of Purchase; and

(F)
In the event this Agreement terminates prior to its date of expiry, for any
reason, after Supplier has provided a [***] Notification, the Purchase Date
shall be deemed to be the date of termination (or such other date as soon as
reasonably practicable thereafter as the Parties shall agree (acting
reasonably)) and the provisions in sub-Clause 25.11(D) and (E) above shall
continue to apply but Clause 25.15 shall not apply.

25.12
If, upon expiry of the Option Period, neither Party has provided a notification
as set out in Clause 25.8 above, subject to any terms of any further agreement
between the Parties including, without limitation, with respect


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



to extending the Term of this Agreement or the length of the Option Period:
(A)
Prestige may exercise the Right to Buy only upon termination of this Agreement
as a result of a breach by the Supplier of its obligations hereunder, in which
case, the process set out in Clause 25.9 above shall apply in its entirety and
with the same time periods for the various actions required, as if the date of
the Right to Buy Notification is replaced by the date of such termination of
this Agreement; and

(B)
[***].

25.13
Following the exercise of either Party's rights under Clauses 25.8 to 25.12
above, and to come into effect on the Purchase Date of the Designated Equipment,
the Supplier shall grant Prestige a perpetual, non-exclusive, assignable,
sublicensable, royalty-free licence to use any and all of the Intellectual
Property owned by the Supplier in respect of the Designated Equipment solely to
the extent necessary to operate the Designated Equipment and solely for the
purposes of producing the applicable Products (the "Designated Equipment
Intellectual Property") in substantially the same manner and in such
geographical territories as the Supplier has used the Designated Equipment
Intellectual Property prior to the purchase of the Designated Equipment by
Prestige. For the avoidance of doubt, the Supplier shall, at all times, retain
full ownership and title to the Designated Equipment Intellectual Property.

25.14
If any piece of Designated Equipment, on inspection by Prestige (or its
nominated Affiliate) pursuant to Clause 25.9(C) and Clause 25.11(C), is found by
Prestige (acting reasonably) to not be in reasonable working condition such that
it is materially defective (“Defective Designated Equipment”), Prestige (or its
nominated Affiliate) may, by giving notice to the Supplier as part of the Second
Notification, exclude such Defective Designated Equipment from the Designated
Equipment to be transferred pursuant to Clause 25.9 and Clause 25.11 and upon
execution of this right, reference to Designated Equipment in this Agreement
shall thereafter be construed accordingly.

25.15
The Parties agree that the transfer plan for the Designated Equipment pursuant
to Clause 25.9 and Clause 25.11 shall, if commercially practicable and necessary
to maintain continuity of supply for Prestige and subject to the Parties
agreeing a mechanism and estimate (provided in good faith) for determining any
compensation payable to the Supplier under Clause 25.15(A), provide for the
transfer of the Designated Equipment on a phased basis [***] provided that in
such case the phased plan addresses and conforms with the principles set out in
Clause 25.15(A) to (C) inclusive below:

(A)
the Supplier shall be compensated for any reduction in production volumes
arising as a result of the transfer of certain of the Designated Equipment prior
to the proposed Purchase Date having offset any increase in production volumes
for the Supplier resulting from stock builds agreed to cover any period after
expiry of this Agreement;

(B)
full ownership and title to Designated Equipment transferred on a phased basis
shall be transferred to Prestige on the removal of such Designated Equipment
from the [***] Manufacturing Site; and

(C)
with regard to any Designated Equipment transferred on a phased basis Prestige
shall pay to the Supplier an amount equal to [***] on or before the date of
removal of such Designated Equipment from the [***] Manufacturing Site,

and for the avoidance of doubt [***] of any such Designated Equipment shall
continue to be [***] at the proposed

[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



Purchase Date (i.e. the date of expiry or termination of this Agreement).
26.
TECHNOLOGY TRANSFER

Without prejudice to the Supplier’s rights under this Agreement, Prestige may in
its sole discretion and at any time elect to implement the transfer of Know-how
(save to the extent such Know-how comprises Intellectual Property that is made
solely by the Supplier and/or its Affiliates and which is capable of being used
independently of Prestige’s Intellectual Property and which shall remain the
property of the Supplier (or its Affiliates) pursuant to Clause 20.10) relating
to the Manufacture of the Products (“Manufacturing Know-How”) from the Supplier
(or its Affiliates) to Prestige or one of Prestige’s Affiliates or a designated
contract manufacturer by providing written notification to the Supplier at any
time. Following such notice the Supplier (or its Affiliates) shall fully
cooperate with Prestige with regard to the transfer and provide all necessary,
reasonably required and customary assistance to Prestige to enable Prestige to
complete the transfer in a timely and effective manner. Without limitation to
the foregoing the following provisions shall apply in the event of a transfer
contemplated by this Clause 26:
(A)
upon notice of transfer under this Clause 26 Prestige and the Supplier shall (or
shall procure that its Affiliates will) agree a transfer plan which addresses,
if required, reduction of production volumes and draw down of any Materials, any
remaining Product and all other issues requiring consideration for the
completion of such transfer in a timely and effective manner;

(B)
the Supplier shall (or shall procure that its Affiliates will) provide all such
reasonable assistance with respect to the transfer of processes equivalent to
those employed by the Supplier (or its Affiliates) during the Term of this
Agreement (i.e., on a “like-for-like” basis);

(C)
Prestige will be responsible for all activities related to the development and
preparation of data for use in regulatory submissions in connection with such
transfer and the Supplier shall (or shall procure that its Affiliates will)
without charge provide Prestige with copies of all documentation held by the
Supplier (or its Affiliates) and necessary or otherwise reasonably requested by
Prestige for such purpose;

(D)
the Supplier (and its Affiliates) shall reasonably co-operate with Prestige in
transferring the Manufacturing Know-How including making available to Prestige
appropriate employees of the Supplier (or its Affiliates) who are engaged in the
Manufacture of Product to provide information and guidance for the transfer
process, including consulting services, to the extent reasonably necessary for
the completion of the transfer of the Manufacturing Know-How in a timely and
efficient manner; and

(E)
Prestige shall pay the reasonable and properly incurred actual incremental costs
of the Supplier and its Affiliates in providing Prestige with assistance
pursuant to sub-Clauses (B) and (D) above.

Notwithstanding the transfer of any Product under this Clause 26, the Supplier
shall remain fully liable under the terms of this Agreement (including liability
to any Governmental Entity) for all Products which the Supplier (or its
Affiliates) has Manufactured for Prestige under the terms of this Agreement.
27.
FORCE MAJEURE

27.1
A Party shall not in any circumstances be liable to the other Party for any loss
of any kind whatsoever by reason


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



of any failure or delay in the performance of its obligations hereunder to the
extent resulting from Force Majeure.
27.2
If a Party becomes aware of circumstances of Force Majeure which give rise to or
which are likely to give rise to any such failure or delay on its part it shall
forthwith notify the other Party. If the Force Majeure continues for more than
sixty (60) days after the day on which the Force Majeure starts, then the other
Party may engage at its own cost such third parties as it wishes to provide
alternative services and/or may terminate this Agreement in whole or in relation
to the part affected by the Force Majeure by giving not less than ten (10) days’
written notice to the other Party.

28.
TAX

28.1
All amounts payable pursuant to this Agreement [***] in respect of Tax save as
may be required by law.

28.2
If any deductions or withholdings are required by law to be made from any amount
as mentioned in Clause 28.1 above, the paying Party shall pay such sum as will,
after all such deductions or withholdings have been made (including any
deductions or withholdings from any such additional sum), leave the receiving
Party with the same amount as it would have been entitled to receive in the
absence of any requirement to make any deductions or withholdings.

28.3
If the paying Party makes an increased payment pursuant to Clause 28.2 in
respect of which the receiving Party receives a credit against, relief or
remission for, or repayment of, any Tax, the receiving Party shall reimburse the
paying Party such amount as shall leave the receiving Party in the same after
tax position as it would have been in had no such deduction or withholding been
required to be made by the paying Party.

29.
CONFIDENTIALITY

29.1
All Confidential Information disclosed pursuant to this Agreement by a
Disclosing Party shall remain the Disclosing Party's property. Each Receiving
Party shall procure that its and its Affiliates’ employees, representatives,
officers, contractors and agents shall keep confidential during and after the
term of this Agreement all Confidential Information of the Disclosing Party
received or acquired by it and shall not use or disclose the same to any third
party without the Disclosing Party's prior written consent. Each Receiving Party
shall not without the prior written consent of the Disclosing Party publish or
permit to be published any information whatsoever relative to this Agreement
including the name of the other party. For the avoidance of doubt, a Party shall
be entitled to share information relating to this Agreement with their
Affiliates, representatives, officers, employees, contractors, sub-contractors,
or advisors, banking institutions, financial advisors, agents and distributors
provided that the necessary confidentiality undertakings have been entered into
and to the extent necessary to perform their obligations hereunder, provided,
however, that in the event of such disclosure that such Receiving Party shall be
fully liable for ensuring that their and their Affiliates’, representatives,
officers, employees, contractors, sub-contractors, advisors banking
institutions, financial advisors, agents and distributors comply with the
confidentiality obligations set out in this Clause 29.

29.2
The duty of confidentiality under this Clause 29 and owed in relation to the
Confidential Information shall continue for a period of [***] following the
expiry or termination of this Agreement, but shall not extend to any information
which:

(A)
the other Party can show by competent proof that it knew prior to disclosure;


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(B)
is or comes into the public domain other than in breach of this Clause;

(C)
is disclosed to the other Party by a third party having the right to do so;

(D)
is or has been independently developed by employees of the other Party who had
no knowledge of such information described in Clause 29.1 and the Confidential
Information disclosed; or

(E)
is required to be disclosed by law or to comply with the requirements of a
Regulator or other Governmental Entity having jurisdiction over the Disclosing
Party or the contents of this Agreement, provided that such information shall be
disclosed only after the Party from whom disclosure is required has used its
reasonable endeavours (to the extent practicable and permitted by law) to resist
making such disclosure and has (to the extent practicable and permitted by law)
given the other Party reasonable advance notice of the required disclosure and
reasonable opportunity to challenge the same.

29.3
Upon termination of this Agreement, each Party shall at the other Party’s
direction, return or destroy all of the other Party’s Confidential Information
which it has in its possession or under its control, save as for one (1)
confidential copy that may be retained in a Party’s confidential files solely
for purposes of monitoring compliance with the terms hereof and complying with
its corporate governance policies.

30.
REMEDIES AND WAIVERS

30.1
No delay or omission on the part of either Party to this Agreement in exercising
any right, power or remedy provided by law or under this Agreement or any other
documents referred to in it shall:

(A)
impair such right, power or remedy;

(B)
operate as a waiver thereof; or

(C)
operate as an affirmation of this Agreement.

30.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise thereof or
the exercise of any other right, power or remedy except where expressly stated
herein.

30.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law unless
otherwise stated herein.

31.
NO PARTNERSHIP

Nothing in this Agreement and no action taken by the Parties pursuant to this
Agreement shall constitute, or be deemed to constitute an agency relationship or
a relationship between the Parties of a partnership, unincorporated association,
joint venture or other co-operative entity.
32.
ENTIRE AGREEMENT


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



32.1
This Agreement and any other documents entered into pursuant to this Agreement
constitute the whole and only agreement between the Parties relating to these
transactions, and supersedes and extinguishes any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever, whether or not in writing, relating thereto.

32.2
Each Party acknowledges that in entering into this Agreement, the Sale
Agreement, the Transitional Services Agreement and any other documents entered
into pursuant to this Agreement, it is not relying on, and has not been induced
to enter into this Agreement, the Sale Agreement, the Transitional Services
Agreement or any other documents entered into pursuant to this Agreement on the
basis of, any pre-contractual statement made or given by any other Party or any
other person, whether or not in writing, prior to the date hereof, which is not
expressly set out in this Agreement or any other such document.

32.3
Except in the case of fraud, no Party shall have any right of action against any
other Party to this agreement arising out of or in connection with any
pre-contractual statement except to the extent that it is repeated in this
Agreement, the Sale Agreement, the Transitional Services Agreement, and any
other documents entered into pursuant to this Agreement.

32.4
For the purposes of this Clause, “pre-contractual statement” means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of this Agreement made or given by any person at any time prior
to this Agreement becoming legally binding.    

32.5
This Agreement may only be varied by a document signed by each of the Parties
and expressed to be a variation to this Agreement.

33.
ASSIGNMENT

33.1
The Supplier may assign and delegate its rights and duties hereunder (in whole
or in part) to:

(A)
any Affiliate or subsidiary of the Supplier;

(B)
any party or entity which acquires substantially all of the business or assets
of the Supplier; and/or

(C)
any party or entity which acquires substantially all of the business or assets
of one or more Manufacturing Site to the extent that such rights and duties
relate to any such Manufacturing Site(s),

without obtaining the consent of Prestige or its Affiliates if the Supplier
guarantees to Prestige the performance of the acquiring party and the acquiring
party expressly assumes the assignment of the Supplier’s obligations hereunder.
33.2
Prestige may assign and delegate its rights and duties hereunder (in whole or in
part) to:

(A)
any Affiliate or subsidiary of Prestige;

(B)
any party or entity which acquires substantially all of the business or assets
of Prestige; and/or


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



(C)
any party or entity which acquires substantially all of the rights in any
Products to the extent that such rights and duties relate to such Product,

without obtaining the consent of the Supplier or its Affiliates if Prestige
guarantees to the Supplier the performance of the acquiring party and the
acquiring party expressly assumes the assignment of Prestige’s obligations
hereunder.
33.3
Without prejudice to the provisions of Clause 33.2 or any other provisions of
this Agreement, Prestige shall be entitled to grant security over its rights, or
assign its rights by way of security, under this Agreement (whether in whole or
in part) for the purposes of the financing (whether in whole or in part) raised
by Prestige in relation to the transactions contemplated by this Agreement
PROVIDED THAT any assignee of any such rights shall not be entitled to further
assign them (in whole or in part) other than by way of enforcement of such
security.

34.
FURTHER ASSURANCE

The Parties undertake to perform all such acts and do all such other things as
may be incidental to, or necessary to give effect to, the transactions
contemplated by this Agreement.
35.
NOTICES

35.1
Any notice or other communication given or made under or in connection with the
matters contemplated by this Agreement shall be in writing.

35.2
Any such notice or other communication shall be addressed as provided in Clause
35.3 and, if so addressed, shall be deemed to have been duly given or made as
follows:

(A)
if sent by personal delivery, upon delivery at the address of the relevant
Party;

(B)
if delivered by courier, on delivery;

(C)
if sent by first class post, two (2) Business Days after the date of posting;

(D)
if sent by fax, when sent,

provided that if, in accordance with the above provisions, any such notice or
other communication would otherwise be deemed to be given or made outside
Working Hours, such notice or other communication shall be deemed to be given or
made at the start of Working Hours on the next Business Day.
35.3
The relevant addressee, address and fax number of each Party for the purposes of
this Agreement, subject to Clause 35.4, are:


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



Name of Party
Address
Fax No.
For Prestige:
 
 
For the attn. of
Ron Lombardi, Chief Financial Officer
90 North Broadway
Irvington
NY 10533
United States of America
[***]
With a copy to:
Eric Klee, Secretary and General Counsel
90 North Broadway
Irvington
NY 10533
United States of America
[***]
For the Supplier:
 
 
For the attn. of
Site Director
GlaxoSmithKline
[***]
USA
[***]
For the attn. of
Site Director
GlaxoSmithKline
[***]
USA
[***]
With a copy to:
Vice President, Legal Operations, Global Manufacturing and Supply
GlaxoSmithKline
5, Moore Drive 
PO Box 13398
Research Triangle Park
NC 27709-3398
USA
[***]

 

35.4
A Party may notify the other Party to this Agreement of a change to its name,
relevant addressee and address for the purposes of Clause 35.3 provided that
such notification shall only be effective on:

(A)
the date specified in the notification as the date on which the change is to
take place; or

(B)
if no date is specified or the date specified is less than five (5) Business
Days after the date on which notice is given, the date falling five (5) clear
Business Days after notice of any such change has been given.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



35.5
For the avoidance of doubt, the Parties agree that the provisions of this Clause
shall not apply in relation to the service of any writ, summons, order, judgment
or other document relating to or in connection with any Proceedings.

36.
COSTS AND EXPENSES

Except as otherwise stated in this Agreement, each Party shall pay its own costs
and expenses in relation to the negotiations, preparation, execution and
carrying into effect of this Agreement and all other documents entered into
pursuant to, or in connection with, it.
37.
COUNTERPARTS

This Agreement may be executed in any number of counterparts, and by the Parties
to it on separate counterparts, but shall not be effective until each Party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute but one
and the same instrument.
38.
INVALIDITY

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair: (a) the legality, validity or enforceability in that
jurisdiction of any other provision of this Agreement; or (b) the legality,
validity or enforceability under the law of any other jurisdiction of that or
any other provision of this Agreement.
39.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

39.1
Certain provisions of this Agreement confer benefits on the Parties’ respective
Affiliates and, subject to the remaining terms of this Clause 39, are intended
to be enforceable by each such entity (a “Third Party”) by virtue of the
Contracts (Rights of Third Parties) Act 1999.

39.2
The Parties to this Agreement do not intend that any term of this Agreement,
other than those specifically referred to in Clause 39.1, shall be enforceable,
by virtue of the Contracts (Rights of Third Parties) Act 1999, by any person who
is not a Party to this Agreement.

39.3
Notwithstanding Clause 39.1, this Agreement may be varied in any way and at any
time by the Parties to this Agreement without the consent of any Third Party.

40.
CHOICE OF GOVERNING LAW

This Agreement shall be governed by and construed in accordance with English
law. Any matter, claim or dispute arising out of or in connection with this
Agreement, whether contractual or non-contractual, is to be governed by and
determined in accordance with English law.
41.
JURISDICTION


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



41.1
The courts of England are to have jurisdiction to settle any dispute, whether
contractual or non-contractual, arising out of or in connection with this
Agreement. Any Proceedings shall be brought only in the courts of England.

41.2
Each Party waives (and agrees not to raise) any objection, on the ground of
forum non conveniens or on any other ground, to the taking of Proceedings in the
courts of England. Each Party also agrees that a final non-appealable judgment
against it in Proceedings brought in England shall be conclusive and binding
upon it and may be enforced in any other jurisdiction.

41.3
Each Party irrevocably submits and agrees to submit to the jurisdiction of the
English courts.


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



SCHEDULE 1 - PRODUCTS AND PRICES


Please see attached



[***] Confidential Treatment Requested

--------------------------------------------------------------------------------





Manufacturing Site
Market Destination for Commercialisation
SKU Item Number
Type of Product
Brand and Description of Item
Item MOQ
MOQ in cases
Lead Time from Firm Order
Price
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
CANADA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
CANADA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------





Manufacturing Site
Market Destination for Commercialisation
SKU Item Number
Type of Product
Brand and Description of Item
Item MOQ
MOQ in cases
Lead Time from Firm Order
Price Yr 1
Price Yr 2
Price Yrs 3 & 4
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



[***]
USA
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]






[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



SCHEDULE 2 – AGREED FORM QUALITY AGREEMENT


Please see attached



[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



SCHEDULE 3 - KEY PERFORMANCE INDICATORS
KPI
TYPE
TARGET
MEASUREMENT PERIOD
[***]
Supply
[***]
Monthly
[***]
Quality
[***]
Monthly
[***]
Quality
[***]
Monthly
[***]
Quality
[***]
Monthly
[***]
Quality
[***]
Monthly



Where:
[***]





[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



SCHEDULE 4 - RECORDS RETENTION
Description of Document(s)
Retention Period
Manage the Organisation
Accounting records
[***]
Audit records
[***]
Business continuity planning records
[***]
Contracts/Agreements
[***]
EHS records
[***]
Employee health records
[***]
Import/Export records
[***]
Insurance records
[***]
Security investigation records
[***]
Manufacture Products
Audit records – GMP regulatory
[***]
Batch related records –
Active pharmaceutical Ingredients (API)- with expiration dates
[***]
Batch related records –
Active pharmaceutical Ingredients (API)- with retest dates
[***]
Batch related records –
Intermediate product, Bulk product, Filled product, and Finished product- With
expiration dates
[***]


[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



Batch related records –
Intermediate product, Bulk product, Filled product, and Finished product- With
no expiration dates
[***]
Computer System Documentation- (regulated) manufacturing applications/systems
[***]
Controlled drugs records
[***]
Engineering and specification records
[***]
Manufacturing Facility (premises, equipment, utilities) validation records
[***]
Manufacturing process validation records
[***]
Master manufacturing specifications and procedure records
[***]
Policies and Procedures
[***]
Product incident management records-
Active pharmaceutical Ingredients (API)- with expiration dates
[***]
Product incident management records-
Active pharmaceutical Ingredients (API)- with retest dates
[***]
Product incident management records
Intermediate product, Bulk product, Filled product, and Finished product- With
expiration dates
[***]
Product incident management records
Intermediate product, Bulk product, Filled product, and Finished product- With
no expiration dates
[***]
Training/Education employee records
[***]




[***] Confidential Treatment Requested

--------------------------------------------------------------------------------



IN WITNESS whereof the Parties hereto have signed this Agreement on the day and
year first before written.


Signed by Eric S. Klee         
for and on behalf of         
MEDTECH PRODUCTS, INC.
)
)
)


………/s/ Eric S. Klee…………….
 
 
 
Signed by J. LeCouilliard         
for and on behalf of                         
GLAXOSMITHKLINE CONSUMER HEALTHCARE L.P.
)
)
)
)


………/s/ J. LeCouilliard……….




[***] Confidential Treatment Requested